 

FILE®

7070 JUL 1G AM 9.25

Lt

tn BERET Te
ways

uo

Tih ur lot

ttecd-O7/16/20 — Page 1 of 62

he ae.

 

Fay Ce Te ens,

+ “

tt ge ek Le ge me

wo hee wth Loe Te Py gh or Meek
Bate ne te cae

 

 
 
 

 
 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 2 of 62

From:
Hongchao Sun, On Behalf of A Group of Shareholders

bullrongrong@gmail.com 301-473-6949 New Castle, DE
To:

The Cierk’s Office
US Bankruptcy Court for District of Delaware
824 N Market Street, Wilmington, DE 19801

Re: In re Pyxus International, No. 20-11570 (LSS)
Judge: the Honorable Judge Silverstein

 

Committee =e A y

You !

Critical Issues:

1. $132 million tax expense for FY20 might be the most direct cause of the
liquidity issue leading to Chapter 11; Yet the company still refuse to provide any
details regarding this tax expense; without the sudden huge expense, the
company should've had $100-$120 million cash in hand as of June 15, 2020 as
if no Chapter 11, instead of $10 million cash as the company claimed;

2. The true nature of this $132 million tax expense would not only help to reveal
the true cause of the Chapter 11 but also might resolve the liquidity issue if
there's any way it could be recovered;

3. The company still refuses to publish FY20 Annual and FY20Q4 financial results;
it’s extremely unfair for common shareholders being wiped out without even
knowing these critical financial results.

4. Based on the current research, the Movant and the shareholders believe the the
company’s valuation might reflect it's 2018 valuation of its Global Specialty
Products, leading to the company’s total assets valuation being significantly
underestimated/underrepresented.

 
 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 3 of 62

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
PYXUS INT ERNATIONAL, INC., et al., . | 7 Case No. 20-11570(___)
Debtors (Join Administration Requested)

MS. HONGCHAO SUN (“MOVANT”) MOTION FOR AN ORDER
FOR CERTAIN INFORMATION AND DOCUMENT PRODUCTIONS FROM DEBTOR

_1. The Movant and the Debtor have had multiple correspondence exchanges in regards to

' information and documents that the Movant continues to seek. The Movant has received three
(3) formal responses from the Debtor, dated July 6, July 9 and July 11, 2020. As none of them
appear in the Court docket, they are included here as [Exhibits A, B, and C].

2. The Movant feels that the Debtor is withholding relevant information and claiming
confidentiality over documents and information that should be provided. The Debtor had
originally asked the Movant to sign a non-disclosure confidentiality agreement. This has put the
Movant in the untenable and even more stressful position of not being able to share or discuss

any “confidential” documents and information with other shareholders (the application of the

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 4 of 62

term being solely decided by the Debtor). Yet, with most ongoing requests the information is

still not being forwarded to the Movant, because it is deemed by the Debtor to be “confidential”.

3. Due to the speed that this proceeding is moving forward at, the Movant feels that the Debtor

will continue to stifle and delay the production of relevant information and documents. As such,

the Movant asks the Court to order production of all outstanding document and information

requests that have been made of the Debtor. As a reference, a full background information

regarding the entire “discovery” as of July 15 is provided in [Exhibit D].

OUTSTANDING PRODUCTION REQUESTS

1.

A breakdown of the FY21 to FY25 income statement projections, showing percentages
and amounts attributable to each of “Tobacco sales”, “Global Specialty Products”,
“Value-Added Agricultural Products”, and any “Other”.

A breakdown of the FY18 to FY20 income statements, showing percentages and
amounts attributable to each of “Tobacco sales”, “Global Specialty Products”,
“Value-Added Agricultural Products”, and any “Other”.

Details relating to the IPO in 2019, the Investment Bankers involved, the date that the
IPO was proposed/suggested to the Investment Bankers and the date that the Investment
Bankers provided their opinion that it was not feasible, along with a copy of the opinion
letter or report. If the opinion letter or report requires redactions, please go ahead and
redact it. Kindly provide reasons for the redactions, along with the document.

Confirmation of the 5%+ institutional investor that signed the non-disclosure agreement
with the debtor and the date of the signing.

Confirmation of when the company forecasts that the “closing process” and audit of
fiscal 2020 financials will be completed.

Confirmation of all global applications made for payroll, pension and tax subsidies
related to the covid-19 pandemic, whether approved yet or not, with the subsidiary
involved and the program claimed under identified. Although you had previously
identified FIGR, the “CEWS” program had already been extended to August 29, 2020 at

 
10.

11.

12.

13.

14.

15.

16.

17.

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 5 of 62

the time of your writing. Please update the amounts and status. You also indicated that the
“CARES Act” would provide an estimated $2,366,000.00 in relief, but did not specify the
time period covered. Please provide the dates.

Complete FY20 Annual and FY20Q4 financial results; if still not finished as the
company previously stated, please provide an estimated time that the company eventually
finishes these financial results.

Full disclosure of all information related to the company's Tax Expense of FY18, FY19,
and FY20. Questions regarding the $132 million tax expense for FY20 still remain
unanswered. If the company still couldn't provide details for FY20; then please at least
provide the information for FY18 and FY19.

The company's most recent valuation reports regarding the company's total assets (both
tangible and intangible).

Federal Insurance Co (Chubb) Special Contingency coverage policy and the associated
underwriting file.

Confirmation of date that Debtor started carrying Special Contingency insurance,
confirmation of how many claims have been made to date, the claim application dates,
and amounts received from the insurer for each claim.

Lloyd’s Of London Political Risk coverage policy and the associated underwriting file.

Confirmation of date that Debtor started carrying Political Risk insurance, confirmation
of how many claims have been made to date, the claim application dates, and amounts
received from the insurer for each claim.

Confirmation of any claims made through any of the insurance policies since January 1,
2020, with claim application dates and confirmation of which specific policy.

Confirmation as to the date Lazard Fréres & Co. LLC was retained for the purpose of
performing the Valuation Analysis for the Debtor.

A Copy of the Lazard Fréres & Co. LLC file, inclusive of any draft versions of the
Valuation Analysis for the Debtor.

Confirmation of the amount Lazard Fréres & Co. LLC invoiced the Debtor for their
report.

 
18.

19.

20.

21.

22.

23.

24.

25.

26.

27,

28.

29.

30.

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 6 of 62

All quarterly financial statements from Canada’s Island Gardens (DBA FIGR East, Inc)
since date of first equity purchase, confirmation of that date, and confirmation of initial
percentage of ownership.

All quarterly financial statements from FIGR Norfolk (FKA Goldleaf Pharm Inc) since
date of first equity purchase, confirmation of that date, and confirmation of initial
percentage of ownership.

Confirmation of date when the Debtor finalized purchase of 100% equity of Criticality
LLC (USA).

All quarterly financial statements from Criticality LLC (USA) since date of first equity
purchase, confirmation of that date, and confirmation of initial percentage of ownership.

All quarterly financial statements from Humble Juice Co. LLC since date of first equity
purchase, confirmation of that date, and confirmation of initial percentage of ownership.

Copy of any SEC File 3-8891 related documents and correspondence, regarding the 2018
Cease-and-Desist proceedings, in the debtor's possession.

Copy of SEC File 001-13684 related documents and correspondence, regarding the
February 14, 2019 letter request sent to Joel L. Thomas.

Confirmation that no Director or insider of the company made their equity shares
available for shorting, or held their shares in a brokerage account that was accessible to
borrowing by short-sellers.

In regards to Wilby M. Boada’s LinkedIn page, please confirm that the $1,300,000,000+
pipeline revenue is included in the future revenue projections presented to the Court by
the Debtor.

Copy of any The Shareholder Foundation investigation related documents and
correspondence in the Debtor’s possession.

Confirmation of who leaked the bankruptcy filing news to Twitter user Harvard Zhang,
along with confirmation of whether an internal investigation of the leak was started, and
whether the SEC was notified of the leak by the Debtor.

Confirmation of FIGR’s vape-oil market share in the province Ontario for February,
March, April and May.

A list of the “9 start-ups with 10 founders” mentioned in Bryan Mazur’s LinkedIn page.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 7 of 62

31. The Debtor’s current projection for the size of the Canadian cannabis market for FY21 to
FY25.

Again, the Movant and shareholders respectfully ask the Court to order production of all

outstanding document and information requests that have been made to the Debtor.

Hongchao Sun

On Behalf of A Group of Shareholders

New Castle, DE

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 8 of 62

Bh ibé A

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

PYXUS INTERNATIONAL, INC., et al,’ Case No. 20-11570 (LSS)

Debtors. (Jointly Administered)

 

DEBTORS’ RESPONSES AND OBJECTIONS TO
SHAREHOLDER DISCOVERY REQUESTS

Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, made applicable to
these proceedings by Federal Rules of Bankruptcy Procedure 7026 and 7034, Pyxus International,
Inc. (“Pyxus”) and its affiliated debtors and debtors in possession (collectively, the “Debtors” and,
together with the Debtors’ non-debtor subsidiaries and affiliates, the “Company’”) in the above-
captioned cases (the “Chapter 11 Cases”) hereby submit the following objections and responses to
the discovery requests (the “Requests” and each a “Request’’) contained in the Shareholders’
Petition dated June 26, 2020 [Dkt. 108] filed by Ms. Hongchao Sun on behalf of herself and

purportedly a group of certain other shareholders.”

 

! The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Pyxus International, Inc. (6567); Alliance One International, LLC (3302) (“AOI”); Alliance One
North America, LLC (7908) (*‘AOQNA”); Alliance One Specialty Products, LLC (0115); and GSP Properties, LLC
(5603). The Debtors’ service address is: 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

 

2 All capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Debtors’
Disclosure Statement [Dkt. 22].

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 9 of 62

GENERAL OBJECTIONS

The Debtors incorporate into their responses the following general objections to the
Requests:

1. The Debtors object to each Request to the extent that it seeks to impose obligations
on the Debtors that are inconsistent with or greater than the obligations imposed by the Federal
Rules of Civil Procedure, the Federal Rules of Bankruptcy Procedure, or the Local Rules of the
United States Bankruptcy Court for the District of Delaware.

2. The Debtors object to each Request to the extent that it purports to require the
Debtors to conduct anything beyond a reasonable and good faith search for documents or
information, particularly in light of the expedited timeframe for discovery.

3. The Debtors object to each Request to the extent that it is vague, ambiguous, overly
broad, unduly burdensome or does not specify the documents or information sought with sufficient
particularity.

4. The Debtors object to each Request to the extent that it seeks documents or
information already within Ms. Sun’s knowledge, possession and/or control or readily accessible
by means other than a discovery request to the Debtors.

5. The Debtors object to each Request to the extent it requests documents or
information protected by the attorney-client privilege, work product doctrine, joint defense or
common interest doctrine, business strategy privilege or any other applicable privilege or
protection. In responding to each Request, the Debtors do not waive, but preserve, all such
applicable privileges and protections. In the event that the Debtors disclose any privileged or
protected information, such disclosure is inadvertent and will not constitute a waiver of any

privilege or protection.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 10 of 62

6. The Debtors object to each Request to the extent that it calls for the production of
confidential information that is protected from disclosure by law, court order, or any agreement
with respect to confidentiality or nondisclosure.

7. The Debtors object to each Request to the extent it is cumulative or duplicative of
other discovery requests.

8. The Debtors make their responses to these Requests based on their present
knowledge and without prejudice to their rights to produce or object to evidence of any kind and
to amend or supplement these responses as necessary.

9. The Debtors reserve the right to challenge the competence, relevance, materiality,
or admissibility of, or to object on any grounds to the use of any documents or information
produced in response to the Requests in any proceeding in these Chapter 11 Cases or any other
subsequent action.

RESPONSES
1. The latest balance sheet as of the date of bankruptcy petition filing date, June 15, 2020.
a. Debtors’ Response: Please refer to the document Bates stamped as

PYXUS_000001 for the Company’s financial projections and latest balance sheet
as of March 31, 2020.

2. Itemized list of all the assets:
(i) NOLs.

a. Debtors’ Response: As of March 31, 2020, the Debtors estimate that they have
U.S. federal NOLs in the amount of approximately $356.1 million and U.S. state
NOLs in the amount of approximately $639.5 million. As of March 31, 2020, the
Debtors estimate that they have foreign tax credit carryforwards in the amount of
approximately $4.6 million. Please refer to the document Bates stamped as
PYXUS_000017 for further detail.

(11) All tangible and intangible assets that are secured against the ABL Facility in the form
of inventory, accounts receivables, credit receivables, etc.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 11 of 62

b. Debtors’ Response: The ABL Facility was paid down with the proceeds of the DIP
Facility and terminated. This repayment also released any claim or security interest
that the ABL Collateral Agent and ABL Lenders held with respect to the applicable
collateral. However, for reference, the Debtors have provided detail on the
collateral that previously secured the ABL Facility. See PYXUS_000011 and
PYXUS_000016.

(iii) Itemized list of the total ABL Credit that's drawn. (i.e., details of the $44.9 million
that's drawn and how it's spent to-date (future accruals / placeholders vs. actually using it)).

c. Debtors’ Response: There are currently no outstanding amounts under the ABL
Facility. The ABL Facility was fully repaid utilizing the proceeds from the
Debtors’ DIP Facility and was terminated upon repayment. The prior amounts that
were drawn from the ABL Facility were used to finance the operations of the
Company. Such uses included, but were not limited to, financing of global
operations, capital expenditures, funding of expenses for selling, general and
administrative expenses, and other general corporate purposes. As cash is fungible,
it is not possible to determine exactly which expenses were paid using ABL Facility
proceeds.

(iv) A list of all the assets that are captured as collateral against the ABL Facility (e.g.,
equipments, real estate, intellectual property, intercompany indebtedness) accounting for
the appropriate loan to value ratios.

d. Debtors’ Response: Please refer to the documents Bates stamped as
PYXUS_000011 and PYXUS_000016 for a summary of the assets that previously
collateralized the ABL Facility, which has been repaid and terminated. The ABL
Collateral included accounts receivable and inventory.

As to the portion of the Request seeking an “accounting for the appropriate loan to
value ratios,” the Debtors respond that this Request is vague, ambiguous and not
applicable to the facts of the case. Based upon the Debtors’ reasonable
understanding of the Request, the Debtors respond that they are not aware of any
documents or information responsive to this portion of the Request.

(v) On similar lines for the First Lien Notes ($275 million), Second Lien Notes (about
$635.7 million), provide a complete list of the itemized collateral assets and their valuation.

e. Debtors’ Response: Please refer to the document Bates stamped as
PYXUS_000011.

 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 12 of 62

(vi) Updated outstanding amount in foreign credit lines as of June 15, 2020. Itemized list

of the foreign credit line that's drawn and it's spent till date (future accruals / placeholders
vs. actually using it). List of all the assets that are captured as co-lateral against the foreign
credit line (e.g., inventories, equipments, real estate, intellectual property, intercompany
indebtedness). Complete accounting for the principal and interest paid as of June 15, 2020.
Projected principle and interest for fiscal year ended March 31, 2021. Accounting for the
appropriate loan to value ratios.

f. Debtors’ Response: The Foreign Credit Lines are revolving credit lines that are
drawn for use by the local (country-specific) operating entity. These lines are
available only for use in local operations and are used to fund, inter alia, the
purchase of tobacco inventory and other local operations. Funds are drawn as-
needed and used for the aforementioned purposes shortly after a borrowing is made.
When secured, the Foreign Credit Lines are secured by local inventory and
receivables. Several of the Foreign Credit Lines are unsecured.

As of May 31, 2020, approximately $557 million is owed in total under the Foreign
Credit Lines. Repayments of approximately $537 million are projected through
March 31, 2021, and additional borrowings of approximately $420 million are
projected in the same period. Projected interest for the period through March 31,
2021 is approximately $27 million.

Please refer to the document Bates stamped as PYXUS_000018 for itemized
information on the Foreign Credit Lines as of May 31, 2020.

As to the portion of the Request seeking an “accounting for the appropriate loan to
value ratios,” the Debtors respond that this Request is vague, ambiguous and not
applicable to the facts of the case. Based upon the Debtors’ reasonable
understanding of the Request, the Debtors respond that they are not aware of any
documents or information responsive to this portion of the Request.

(vii) Updated outstanding in receivables facilities as of June 15, 2020. Projected
outstanding in receivables facilities by quarter for fiscal year ended March 31, 2020.
Accounting for appropriate loan to value ratios and/or cost analysis.

g. Debtors’ Response: As of the week of June 8, 2020, there was approximately $80
million outstanding under the Finacity RPAs and $20 million under the Standard
Bank RPA. As of March 31, 2019, the total receivables outstanding equaled $211
million. As of June 30, 2019, the total receivables outstanding equaled $78 million.
As of September 30, 2019, the total receivables outstanding equaled $126 million.
As of December 31, 2019, the total receivables outstanding equaled $68 million.
As of March 31, 2020, the total receivables outstanding equaled $135 million.

 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 13 of 62

As to the portion of the Request seeking an “accounting for the appropriate loan to
value ratios and/or cost analysis,” the Debtors respond that this Request is vague,
ambiguous and not applicable to the facts of the case. Based upon the Debtors’
reasonable understanding of the Request, the Debtors respond that they are not
aware of any documents or information responsive to this portion of the Request.

(viii) Full disclosure of non-debtor affiliates. Full disclosure of intercompany financing
with cost analysis and appropriate accounting practice. Full disclosure on cash flows were
sent to/spent on non-debtor affiliates for fiscal year ended March 31, 2018, fiscal year
ended March 31, 2019 and fiscal year ended March 31, 2020 and period as of June 15,
2020. Projected intercompany financing to support the operations of non-debtor affiliates
for next three years.

h. Debtors’ Response: Please refer to the document Bates stamped as
PYXUS_000019 for the Company’s Corporate Structure Chart.

As to the portion of the Request seeking a “[f]ull disclosure of intercompany
financing with cost analysis and appropriate accounting practice,” the Debtors
respond that this Request is vague, ambiguous and the Debtors do not understand
what documents or information this Request is seeking. The Debtors request
clarification and are willing to meet and confer on this issue.

Please refer to the document Bates stamped as PYXUS_000021 for the Debtors’
Intercompany Loan Summary for the year ended March 31, 2020. The Debtors will
produce any additional non-privileged documents that are responsive to this
Request.

The Company's projections include financing to Non-Debtor Affiliates. See
PYXUS_000001.

3. Request to the company to provide summary of projected lawyers/consulting fees etc. at
the end of bankruptcy proceeding.

a. Debtors’ Response: As of the Petition Date, the Debtors and their advisors
contemplated emerging from bankruptcy the week ending July 31, 2020. Based on
this timeframe, the professional fees were estimated to total approximately $22
million. However, this figure is not inclusive of fees and expenses that may be
incurred by additional professionals retained during the Chapter 11 Cases,
including Deloitte & Touche LLP (“Deloitte”) and Emst & Young LLP, whose
retention applications were filed on July 6, 2020. Additional detail responsive to
this Request is provided in the professionals’ retention applications that were filed
with the Bankruptcy Court at Docket Numbers 113, 114, 115, 116, 118, 119, 131
and 134.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 14 of 62

4. Request to the company to provide complete schedule of the DIP Facility. Summary of
DIP commission fees and complete details of the DIP interest rate.

a. Debtors’ Response: The /nterim Order (I) Authorizing The Debtors to (A) Obtain
Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting Adequate
Protection to Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV)
Scheduling a Final Hearing and (V) Granting Related Relief [Dkt. 84] authorizes
the Debtors to obtain postpetition financing on a secured superpriority basis,
consisting of a new money term loan facility in the aggregate principal amount of
$206.7 million. The initial DIP budget included borrowings under the DIP Facility
of $84 million (net of fees) in the week ended June 19, 2020, $41 million in the
week ended July 3, 2020 and $75 million in the week ending July 24, 2020. Please
refer to the documents Bates stamped as PYXUS_000026 and PYXUS_000039 for
further detail.

The loans issued under the DIP Facility (the “DIP Loans”) bear interest at a rate per
annum equal to the Adjusted LIBO Rate (subject to a floor of 1.50%) + 10.25%.
The DIP Facility has a non-refundable ticking fee on the aggregate daily amount of
each undrawn commitment at a rate per annum equal to 3.0%. Fees also include a
non-refundable commitment fee equal to 3.25% of the aggregate commitments
under the DIP Facility and a non-refundable exit fee equal to 3.25% of the aggregate
principal amount of DIP Loans. See PYXUS_000026.

5. Request to the company to provide projections of forecasted revenue v/s expenses for the
next three years in both scenarios, as with or without the chapter 11.

a. Debtors’ Response: The Company has provided its projections for the next five
fiscal years in the document Bates stamped as PYXUS_000001. Without the
financing provided by the DIP Facility, the Company would have run out of cash
and been forced to liquidate, which was one of the factors requiring the Debtors to
file these Chapter 11 Cases. The projected recoveries under various liquidation
scenarios are provided in the document Bates stamped as PY XUS_000040.

6. Request to the company to provide full disclosure on the "global operations efficiency
program" which the company released on February 24, 2020. The company announced that
would report on progress in its implementation of the global operations efficiency effort
by May 1, 2020. Shareholders were not communicated with the "progress" on this program
as expected, as of today.

a. Debtors’ Response: Given the liquidity challenges the Company was facing, the
Company has focused primarily on working capital reductions rather than structural
changes, as many structural changes would result in significant upfront costs (e.g.,
severance). The Company's focus on cost reductions have included elimination of
travel, reduction or delay of Capex projects, freezes on salary increases, delays in
training and hiring and other initiatives. The Company’s financial projections
include savings realized from these cost reduction initiatives.

 
7.

10.

 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 15 of 62

Request to the company to provide full payroll information for fiscal year ended March 31,
2018, fiscal year ended March 31, 2019, fiscal year ended March 31, 2020 and period from
April 1 to June 15, 2020.

a. Debtors’ Response: Please refer to the document Bates stamped as
PYXUS_000199.

Request to the company to provide full disclosure on their efforts in internal audit if there
was any, for fiscal year ended March 31, 2018, fiscal year ended March 31, 2019, fiscal
year ended March 31, 2020 and period from April 1 to June 15, 2020.

a. Debtors’ Response: Please refer to the document Bates stamped as
PYXUS_000047 for Deloitte’s Reports of Independent Registered Public
Accounting Firm with respect to the Company's annual reports for fiscal years 2018
and 2019. As reported in its Form 12b-25 filed on June 15, 2020, the Company has
not yet completed the audit for fiscal year 2020.

Request to the company to provide full disclosure on the company's / management's /
executives' / board members' / direct family members' / affiliates' / subsidiaries' / associated
individuals and/or institutions’ etc. activities on its stock market and corporate bonds
market if any.

a. Debtors’ Response: Please refer to the documents Bates stamped as
PYXUS_000049 and PYXUS_000167.

Request to the company to provide full disclosure on the entire process of the chapter 11
from the very first beginning, including all the timing of every "progress" of this chapter
11. The company never disclosed any possibility of bankruptcy to the public/shareholders
until June 15, 2020, when the company filed the chapter 11. Also, request to the company
to fully disclose the 35 third-party institutions for the dip proposal along with details in
both timing and contents and if there are any follow-ups from 35 third-party institutions
before and after June 15, 2020.

a. Debtors’ Response: Since 2019, the Company has sought to address both its
liquidity needs and over-leveraged capital structure. Throughout fiscal year 2019
and into fiscal year 2020, the Company explored numerous out-of-court
transactions, including a public offering of their Global Special Products business,
private debt exchanges and refinancings, and investments, equity investments and
transactions involving special purpose acquisition companies. Unfortunately, as
explained in the Declaration of Joel Thomas, Executive Vice President and Chief
Financial Officer of Debtor Pyxus International, Inc., in Support of the Chapter 11
Petitions and First Day Pleadings, the Company and its investment bankers
determined a public offering was not feasible given the adverse market conditions
that began in late 2019 and have continued through today, the Company did not
receive any viable refinancing offers that addressed the Company’s substantial
refinancing needs, and obtaining new capital was not an option, particularly in the
midst of the COVID-19 pandemic. Without traction on these initiatives and with

 

 
 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 16 of 62

almost $1 billion in First Lien Notes and Second Lien Notes maturing in the first
half of 2021, the Company faced the prospect of a going concern qualification in
its fiscal year end (March 31, 2020) audited financials, which would have
materially impeded its ability to renew the Foreign Credit Lines, the Company’s
primary source of working capital. Therefore, in early 2020, the Company began
discussions with its creditors to explore how these issues could be addressed. Over
the course of four months, the Company met with representatives of First Lien
Noteholders and Second Lien Noteholders to keep them informed of the
Company’s refinancing efforts and strategic initiatives, and to negotiate the terms
of a potential comprehensive restructuring. During this time, the Company also
reached out to substantial (5% or more) shareholders regarding a potential
investment. However, only one shareholder signed a non-disclosure agreement,
and the discussions with that shareholder did not extend beyond a highly
speculative transaction that did not contemplate paying the Company’s secured
creditors at par and had no financial backing. By late in the spring of 2020, the
Company began making significant progress with the First Lien Noteholders and
Second Lien Noteholders. These discussions ultimately resulted in the execution
of the Restructuring Support Agreement and the launching of the Plan. As the
Company has repeatedly stated, during this process the Company was consistently
pursuing out-of-court possibilities and only filed for chapter 11 as a last resort once
it determined that no executable out-of-court restructuring would be possible.

With respect to the DIP financing, the 35 potential providers of DIP financing
included existing lenders, large money-center banks, a number of sophisticated
alternative financial institutions, certain of the Company’s substantial (5% or more)
shareholders and other lenders who were indirectly contacted by certain of the
potential financing parties who had already executed confidentiality agreements
with the Company. The Company is bound by confidentiality agreements and
prohibited from disclosing the names of the potential financing providers. Prior to
execution of the DIP Credit Agreement, significant discussions were held with six
potential financing parties, and due diligence was conducted by several
professional institutions. Following the diligence process, two parties continued to
express interest in providing DIP financing — an ad hoc group of Second Lien
Noteholders and a third-party lender. Ultimately, the Debtors received only one
definitive offer for DIP financing, which is the offer now embodied in the current
DIP Credit Agreement. Since the Petition Date, no parties have been contacted or
alternative sources of financing sought.

11. Request to the company to fully disclose if there are any buyout offers/interests/inquiries,
public offering offers/interests/inquiries on the table, before and/or after June 15, 2020.

a. Debtors’ Response: As noted in the response to Request No. 10, the Company and
its professionals explored whether there were any executable out-of-court
transactions available that would refinance the Company’s debt and provide it with
much needed liquidity. Ultimately, no such transaction was available. Since June
15, 2020, no such offers have been made to the Company or to the Company's
advisors.

 

 
12.

13.

14.

15.

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 17 of 62

Request to the company to provide financial statements for the fiscal quarter ended March
31, 2020 and the fiscal year ended March 31, 2020 without as if there was no chapter 11.

a. Debtors’ Response: Please refer to the document Bates stamped as
PYXUS_000010 for the Company’s financial statements for the year and quarter
ended March 31, 2020.

Request to the company to provide operational progresses regarding the delayed shipments
caused by COVID-19 and hurricane etc. and its positive effects on the company's liquidity
and related forward-looking statements if any.

a. Debtors’ Response: The Company's projections include its management's view on
the impacts (positive and negative) of the operational response to shipment delays
caused by COVID-19, trade disputes/tariffs and reaction to other influences,
including weather related impacts on crops and shipping. See PYXUS_000001.

Request to the company to provide updated forward-looking statements reflecting the
scientific and regulatory progress regarding the COVID-19/vaping link which caused the
downturn in the cannabis/hemp industry from September/October last year; and updated
forward-looking statements reflecting the regulatory progress in cannabis/hemp
legalization on both products level and industry level and both us and global markets level;
and updated forward-looking statements reflecting the us easing/lifting ban on importing
tobacco from Mawawi [sic].

a. Debtors’ Response: The Company's projections include its management's view of
the impacts (positive and negative) of the operational response to each of the factors
mentioned in the Request as well as the results of operations, which takes into
account these same factors. See PYXUS_000001.

Request to the company to modify their website regarding their stock price information.
As of now, it still shows $2.91 NYSE there and it could potentially mislead shareholders
who are not aware of the chapter 11 yet. Request the court to allow adding/amending the
number of shareholders as well as the numbers of shares holding as of June 15, 2020 of the
company since there are more and more shareholders becoming aware of this chapter 11
and joining this petition. As of now, none of us has received any formal notice from the
company regarding this chapter. We mostly learned about this chapter 11 from online while
not all shareholders have the access/device to internet. Request to the court to consider
appropriate extensions of deadlines along with this chapter 11 process for shareholders
who were not informed by the company regarding this chapter 11.

a. Debtors’ Response: The Company's website has been updated.

-10-

 
   
 
   
   
 
 
 
   
  

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 18 of 62

Dated: July 6, 2020 SIMPSON THACHER & BARTLETT LLP
New York, New York
/s/ William T. Russell, Jr.

William T. Russell, Jr. (pro hac vice pending)
Sandeep Qusba (pro hac vice admitted)
Michael H. Torkin (pro hac vice admitted)
Jamie J. Fell (pro hac vice admitted)

425 Lexington Avenue

New York, NY 10017

Telephone: (212) 455-2000

Facsimile: (212) 455-2502

Proposed Counsel to the Debtors and Debtors in
Possession

 

 
Snhibt B
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)

In re: ) Chapter 11
)

PYXUS INTERNATIONAL, INC., et al,’ ) Case No. 20-11570 (LSS)
)

Debtors. ) (Gointly Administered)

)
)

 

DEBTORS’ RESPONSES AND OBJECTIONS TO

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 19 of 62
SUPPLEMENTAL SHAREHOLDER DISCOVERY REQUESTS

Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, made applicable to

these proceedings by Federal Rules of Bankruptcy Procedure 7026 and 7034, Pyxus International,
Inc. (“Pyxus’”) and its affiliated debtors and debtors in possession (collectively, the “Debtors” and,
together with the Debtors’ non-debtor subsidiaries and affiliates, the “Company’”) in the above-

captioned cases (the “Chapter 11 Cases”) hereby submit the following objections and responses to

66

the supplemental discovery requests (the “Supplemental Requests” and each a “Supplemental

Request”) provided by Ms. Hongchao Sun on July 8, 2020 on behalf of herself and purportedly a
group of certain other shareholders.”
GENERAL OBJECTIONS
The Debtors incorporate into their responses the following general objections to the

Supplemental Requests:

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Pyxus International, Inc. (6567); Alliance One International, LLC (3302); Alliance One North
America, LLC (7908); Alliance One Specialty Products, LLC (0115); and GSP Properties, LLC (5603). The
Debtors’ service address is: 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

2 All capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Disclosure
Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization of Pyxus International, Inc. and its
Affiliated Debtors [Docket No. 22] (the “Disclosure Statement”).

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 20 of 62

1. The Debtors object to each Supplemental Request to the extent that it seeks to
impose obligations on the Debtors that are inconsistent with or greater than the obligations
imposed by the Federal Rules of Civil Procedure, the Federal Rules of Bankruptcy Procedure, or
the Local Rules of the United States Bankruptcy Court for the District of Delaware.

2. The Debtors object to each Supplemental Request to the extent that it purports to
require the Debtors to conduct anything beyond a reasonable and good faith search for documents
or information, particularly in light of the expedited timeframe for discovery.

3. The Debtors object to each Supplemental Request to the extent that it is vague,
ambiguous, overly broad, unduly burdensome or does not specify the documents or information
sought with sufficient particularity.

4. The Debtors object to each Supplemental Request to the extent that it seeks
documents or information already within Ms. Sun’s knowledge, possession and/or control or
readily accessible by means other than a discovery request to the Debtors.

5. The Debtors object to each Supplemental Request to the extent it requests
documents or information protected by the attorney-client privilege, work product doctrine, joint
defense or common interest doctrine, business strategy privilege or any other applicable privilege
or protection. In responding to each Supplemental Request, the Debtors do not waive, but
preserve, all such applicable privileges and protections. In the event that the Debtors disclose any
privileged or protected information, such disclosure is inadvertent and will not constitute a waiver
of any privilege or protection.

6. The Debtors object to each Supplemental Request to the extent that it calls for the

production of confidential information, including sensitive commercial or proprietary information

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 21 of 62

and information protected from disclosure by law, court order, or any agreement with respect to
confidentiality or nondisclosure.

7. The Debtors object to each Supplemental Request to the extent it is cumulative or
duplicative of other discovery requests.

8. The Debtors make their responses to these Supplemental Requests based on their
present knowledge and without prejudice to their rights to produce or object to evidence of any
kind and to amend or supplement these responses as necessary.

9. The Debtors reserve the right to challenge the competence, relevance, materiality,
or admissibility of, or to object on any grounds to the use of any documents or information
produced in response to the Supplemental Requests in any proceeding in these Chapter 11 Cases
or any other subsequent action.

RESPONSES

1. On PYX_000008 (public), the projected income statements for FY21, FY22, FY23, FY24,
FY25, please provide the detailed "breakdowns" for "tobacco" and "global specialty
products". For "global specialty products", please further provide detailed "breakdowns"
for different brands/categories/etc.

a. Debtors’ Response: The Debtors will make a reasonable search for and produce
any additional non-privileged documents responsive to this Supplemental Request,
but will not provide information at the brand and category level because of the
extremely commercially sensitive nature of that information.

2. Please provide income statements for FY19 and FY18; please also provide the detailed
“preakdowns" for "tobacco" and "global specialty products". For "global specialty
products", please further provide detailed "breakdowns" for different brands/categories/etc.

a. Debtors’ Response: Please refer to PYXUS_000582 and PYXUS_000696. The
Debtors will make a reasonable search for and produce any additional non-
privileged documents responsive to this Supplemental Request, but will not provide
information at the brand and category level because of the extremely commercially
sensitive nature of that information.

3. Please provide the scenario analysis as if there was no Chapter 11. If the company did not

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 22 of 62

conduct such analysis, please let me/us know.

a. Debtors’ Response: As the Debtors have repeatedly explained, if they had not filed
for chapter 11, they would most likely have been forced to curtail operations and
liquidate. Please refer to the Liquidation Analysis in document Bates stamped as
PYXUS_000040, which is also available on the Court’s docket at Docket No. 22,
Exhibit F. Please also refer to the document Bates stamped as PYXUS_ 000329.

. Valuation of the company's total assets (including all the affiliates of the company); If the
company did not conduct such analysis, please let me/us know.

a. Debtors’ Response: Please refer to the Valuation Analysis in document Bates
stamped as PYXUS_000330. The Valuation Analysis is also available on the
Court’s docket at Docket No. 22, Exhibit E.

. About the company's mid-2019 Canadian IPO, please provide a copy of the IPO proposal.
I don't remember the company has provided any related information regarding this IPO
until the Chapter 11.

a. Debtors’ Response: In 2019, the Company was considering various monetization
options related to the Global Specialty Products business lines or portions thereof.
One option explored was an IPO of the Global Specialty Products business. As
previously disclosed, due to adverse market conditions the Company’s investment
bankers advised that the IPO would not be feasible. On multiple earnings calls in
19Q4-20Q3, the Company publicly disclosed the possibility of and certain details
regarding the monetization of subsidiaries in the “Other Products and Services”
segment in fiscal 2020. Please refer to the earnings call transcripts Bates stamped
as PYXUS_ 000200, 000218, 000236, and 000253.

Please note that these earnings call transcripts were not created by Pyxus and
contain the following disclaimer: “Any replay, rebroadcast, transcript or other
reproduction of this conference call other than the replays provided by Pyxus
International has not been authorized and is strictly prohibited. Investors should be
aware that any unauthorized reproduction of this conference call may not be an
accurate reflection of its contents.”

. Please provide the information/documentation/record regarding the institutional
shareholder executed a non-disclosure agreement and entered into discussions with Pyxus.
We think this "potential" alternative other than Chapter 11 needs to be evaluated by
shareholders.

a. Debtors’ Response: Please refer to the document Bates stamped as
PY XUS_000336.

. Please provide a detailed statement/explanation about how Lazard, directly or indirectly,
reached out over 35 potential providers of the financing. If there's a uniform

4.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 23 of 62

email/proposal/inquiry, please also a copy of it.

a. Debtors’ Response: There was no “uniform email/proposal/inquiry” used to reach
out to the 35 potential financing providers. A detailed description of this process
is provided in (i) the Disclosure Statement (pp. 13-14), (ii) the Declaration of
Brandon Aebersold in Support of the Debtors’ Motion for Entry of Interim and
Final Orders (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and
(B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured
Parties, (III) Granting Liens and Superpriority Claims, (IV) Modifying the
Automatic Stay, (V) Scheduling a Final Hearing and (VI) Granting Related Relief
[Dkt. 16], and (iii) the Debtors’ Responses and Objections to Shareholder
Discovery Requests dated July 6, 2020.

8. Please provide reason that the company did not get any financial relief / loan like many
other companies did during March and April.

a. Debtors’ Response: The Company is utilizing relief under the payroll deferral
programs and pension contribution deferral programs available under the
Coronavirus, Aid, Relief and Economic Security Act (the “CARES Act”). The
savings attributable to the payroll tax deferral relief is estimated to total
approximately $1,830,000, and the savings attributable to the pension contribution
deferral relief is estimated to total approximately $536,000. The Company
diligently investigated other options for financial relief under the CARES Act and
the Families First Coronavirus Response Act (the “FFCRA”). The Company is too
large (more than 500 employees) for eligibility under the FFCRA, and the Company
was not eligible for any other relief under the CARES Act as it was deemed an
“essential business” as an agricultural provider and not subject to mandatory
closure, which a requirement for relief under this program.

9. Please provide if the company is expecting a government loan in July and August, 2020.

a. Debtors’ Response: The Company is not expecting any government loan. Please
refer to the Debtors’ response to Supplemental Request No. 8.

10. Please provide a copy of the CFO's resume.

a. Debtors’ Response: As Joel Thomas has been with Pyxus for over 15 years, he
does not keep an updated resume. A detailed description of his relevant education
and workforce experience is provided in the Declaration of Joel Thomas, Executive
Vice President and Chief Financial Officer of Debtor Pyxus International, Inc., in
Support of the Chapter 11 Petitions and First Day Pleadings [Dkt. 2].

Additionally, please see the below communications bio used by the Company for
Mr. Thomas:

Mr. Thomas has served as Executive Vice President and Chief Financial Officer
since January 2014, having previously served as Vice President and Treasurer from

-5-

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 24 of 62

December 2005 through December 2013. Prior to joining the Company, from
January 1996 to December 2005, Mr. Thomas served as Vice President and
Director with Wachovia Securities (n/k/a Wells Fargo Securities) in their
investment bank, focusing on leveraged bank and bond transactions.

Dated: July 9, 2020
New York, New York

SIMPSON THACHER & BARTLETT LLP
/s/ William T. Russell, Jr.

William T. Russell, Jr. (pro hac vice admitted)
Sandeep Qusba (pro hac vice admitted)
Michael H. Torkin (pro hac vice admitted)
Jamie J. Fell (pro hac vice admitted)

425 Lexington Avenue

New York, NY 10017

Telephone: (212) 455-2000

Facsimile: (212) 455-2502

Proposed Counsel to the Debtors and Debtors in
Possession

 
 

 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 25 of 62

ayhibre C

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

PYXUS INTERNATIONAL, INC., et al,,' Case No. 20-11570 (LSS)

Debtors. (Jointly Administered)

 

DEBTORS’ RESPONSES AND OBJECTIONS TO
SUPPLEMENTAL SHAREHOLDER DISCOVERY REQUESTS

Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, made applicable to
these proceedings by Federal Rules of Bankruptcy Procedure 7026 and 7034, Pyxus International,
Inc. (“Pyxus’”) and its affiliated debtors and debtors in possession (collectively, the “Debtors” and,
together with the Debtors’ non-debtor subsidiaries and affiliates, the “Company’”) in the above-

captioned cases (the “Chapter 11 Cases”) hereby submit the following objections and responses to

6a

the supplemental discovery requests (the “Supplemental Requests” and each a “Supplemental

Request”) provided by Ms. Hongchao Sun on July 9, 2020 and July 10, 2020 on behalf of herself
and purportedly a group of certain other shareholders.”
GENERAL OBJECTIONS
The Debtors incorporate into their responses the following general objections to the

Supplemental Requests:

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Pyxus International, Inc. (6567); Alliance One International, LLC (3302); Alliance One North
America, LLC (7908); Alliance One Specialty Products, LLC (0115); and GSP Properties, LLC (5603). The
Debtors’ service address is: 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

2 All capitalized terms used but not defined herein shall have the meaning ascribed to such terms in the Disclosure
Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization of Pyxus International, Inc. and its
Affiliated Debtors [Docket No. 22] (the “Disclosure Statement”).

 
 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 26 of 62

l. The Debtors object to each Supplemental Request to the extent that it seeks to
impose obligations on the Debtors that are inconsistent with or greater than the obligations
imposed by the Federal Rules of Civil Procedure, the Federal Rules of Bankruptcy Procedure, or
the Local Rules of the United States Bankruptcy Court for the District of Delaware.

2. The Debtors object to each Supplemental Request to the extent that it purports to
require the Debtors to conduct anything beyond a reasonable and good faith search for documents
or information, particularly in light of the expedited timeframe for discovery.

3. The Debtors object to each Supplemental Request to the extent that it is vague,
ambiguous, overly broad, unduly burdensome or does not specify the documents or information
sought with sufficient particularity.

4. The Debtors object to each Supplemental Request to the extent that it seeks
documents or information already within Ms. Sun’s knowledge, possession and/or control or
readily accessible by means other than a discovery request to the Debtors.

5. The Debtors object to each Supplemental Request to the extent it requests
documents or information protected by the attorney-client privilege, work product doctrine, joint
defense or common interest doctrine, business strategy privilege or any other applicable privilege
or protection. In responding to each Supplemental Request, the Debtors do not waive, but
preserve, all such applicable privileges and protections. In the event that the Debtors disclose any
privileged or protected information, such disclosure is inadvertent and will not constitute a waiver
of any privilege or protection.

6. The Debtors object to each Supplemental Request to the extent that it calls for the

production of confidential information, including sensitive commercial or proprietary information

 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 27 of 62

and information protected from disclosure by law, court order, or any agreement with respect to
confidentiality or nondisclosure.

7. The Debtors object to each Supplemental Request to the extent it is cumulative or
duplicative of other discovery requests.

8. The Debtors make their responses to these Supplemental Requests based on their
present knowledge and without prejudice to their rights to produce or object to evidence of any
kind and to amend or supplement these responses as necessary.

9. The Debtors reserve the right to challenge the competence, relevance, materiality,
or admissibility of, or to object on any grounds to the use of any documents or information
produced in response to the Supplemental Requests in any proceeding in these Chapter 11 Cases
or any other subsequent action.

RESPONSES

11. Please provide the Company's effective tax rate information for FY18, FY19, and FY20.

a. Debtors’ Response: The Company includes as a line item “Cash paid for income
taxes” under “Other information” in the Condensed Consolidated Statements of
Cash Flows contained in its quarterly and annual reports. Additional information
on income taxes is included in the Notes to Condensed Consolidated Financial
Statements on such reports. See, e.g., Note 4 in the Company’s 10-Q for the first
fiscal quarter of 2020. The Company has not yet completed the closing process for
fiscal year 2020.

12. Please provide details about the company's tax expense (total $132m) for FY20 by
Quarters.

a. Debtors’ Response: Details on the Company’s tax expense is disclosed for the first,
second and third fiscal quarters of 2020 in the Company’s Form 10-Qs for those
quarters. The Company has not yet completed the closing process for Q4 2020.

13. Please provide details about the company's comprehensive loss for FY18, FY 19, and FY20.
a. Debtors’ Response: The Company’s quarterly and annual filings contain schedules

detailing comprehensive loss for the Company. See, e.g., Condensed Consolidated
Statements of Comprehensive Loss in the Company’s Form 10-Q for the first fiscal

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 28 of 62

quarter of 2020; Other Comprehensive (Loss) Income, Consolidated Statements of
Comprehensive (Loss) Income and Statements of Consolidated Stockholders’
Equity in the Company’s Form 10-K for the fiscal year ended March 31, 2019
(PYXUS_000696). The Company has not yet completed the closing process for
fiscal year 2020.

14, Please provide the company's visionary strategic plan developed in the past 3 years (if any).

a. Debtors’ Response: The Debtors object to this Supplemental Request as vague and
ambiguous and request further clarification. The Company has already provided
financial forecasts and information for the next 5 years. These forecasts, along with
forward-looking statements previously published by the Company, constitute the
Company’s plans. Please also refer to the documents Bates stamped as
PYXUS_000888 and PYXUS_000915.

15. Please provide the company's partnership/strategic plan with Altria; and
partnership/strategic plan with other companies if any.

a. Debtors’ Response: The Debtors object to this Supplemental Request as vague and
ambiguous and request further clarification. Regardless, the terms or plan of any
partnerships that may or may not exist would be highly confidential and subject to
non-disclosure agreements with the parties involved.

16. Please provide if the company has strategic planning on spinnin [sic] off (selling) tobacco
business gradually or gradually downsizing the tobacco business for certain government
capital support/tax benefits, etc. Or say, what's the company's plan for the tobacco business
in 1-year, 5-year, 10-year, and 20-year. If the company has been evaluating alternatives
about downsizing the tobacco business, from 2-3 years ago until now. If the company
received any buyout interests on tobacco business, before and after the petition date.

a. Debtors’ Response: The Debtors object to this Supplemental Request as vague and
ambiguous and request further clarification on references to “government capital
support/tax benefits, etc.” The Company has no plans to wind down or otherwise
sell the Leaf business. To the contrary, before the unfortunate impacts of COVID-
19, the Company’s full-service Leaf business (as disclosed in public filings) was
increasing. The Company is working to grow this business, and it remains an
integral part of the Company’s future plans. From time to time the Company may
make efforts to rationalize and “right size” certain operations of the Leaf business,
but this in no way constitutes a wind down of this core operation.

17. How often does the board hold meetings for all members? On what level the board
members get involved with the company's overall planning, operating and financing?.

a. Debtors’ Response: The Board holds regular meetings a minimum of four (4)
times per year. In addition, special sessions of the full Board are held from time to
time as needed. As disclosed in the Company’s Definitive Proxy Statement dated

4.

 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 29 of 62

July 15, 2019, in fiscal year 2019 the Board held 8 meetings. In fiscal year 2020
(ended March 31, 2020), the Board held 9 regularly scheduled and special meetings,
and in fiscal year 2021 (beginning April 1, 2020) the Board has held 5 regularly
scheduled and special meetings to date.

The Board members operate under the guidelines as required and appropriate for
members of a U.S. public entity. The guidelines are available at
http://investors.pyxus.com/investors/governance/corporate-governance-

guidelines/default.aspx.

18. Beside Lazard, did the company ever contact other investment bankers? How did the
company choose Lazard to provide investment banking service?

a. Debtors’ Response: Prior to hiring Lazard Fréres & Co. (“Lazard”’), the Company
and members of the Special Committee considered various investment bankers.
The decision by the Board to engage Lazard was based on, among other factors,
their significant experience, reputation and high level of competency in investment
banking, valuation and restructuring.

19. For chapter 11 news leaks, our evidence shows that the company’s Compliance Officer
was already aware of the new leaks before Chapter 11. Did he take any actions? If yes,
please provide details.

a. Debtors’ Response: The Debtors object to this Supplemental Request as unduly
burdensome and irrelevant to the issues of appointing an equity committee in these
Chapter 11 Cases or the confirmability of the Debtors’ Plan.

Dated: July 11, 2020 SIMPSON THACHER & BARTLETT LLP
New York, New York
/s/ William T. Russell, Jr.

William T. Russell, Jr. (pro hac vice admitted)
Sandeep Qusba (pro hac vice admitted)
Michael H. Torkin (pro hac vice admitted)
Jamie J. Fell (pro hac vice admitted)

425 Lexington Avenue

New York, NY 10017

Telephone: (212) 455-2000

Facsimile: (212) 455-2502

Proposed Counsel to the Debtors and Debtors in
Possession

 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 30 of 62

Exhibit D

Ever after the July 2, 2020 court hearing, the Movant has experienced an extremely intensive and difficult
period of time in communicating with the US Trustee and multiple legal counsels of the company.
Regarding the US Trustee, the biggest difficulty for the Movant is, while the Movant has been sending all
the letters (from the Movant and other shareholders) and all the documents at every step, from July 2 to
July 15, 2020, the US Trustee never responded; not a single word. The US Trustee’s objection (docket
#143) just suddenly showed up in the docket on July 13, 2020; this objection has a footer on the first page
stating “No Rule 2019 Statement has yet been filed” while referring to shareholders’ information in the
original shareholders’ petition (docket#108). In fact, the Movant provided the Rule 2019 two times; the
second time was on July 12, 2020 and with the modified version providing more details of shareholders’
information along with a list of shareholders information on confidential basis (with addresses and email
addresses removed as communicated with the company; name, financial interest and purchase history, and
numbers of shareholding as of June 15, 2020 were provided). The complete set of shareholders
information was filed to court UNDER SEAL. Upon researching other Rule 2019 document(s) inn the
docket, the Movant believes the provided Rule 2019 is sufficient; after all, if any question, the US Trustee
could contact the Movant and shareholders directly; but the US Trustee simply states “No Rule 2019
Statement has yet been filed”. The Movant and shareholders would appreciate an answer for this matter.

Regarding the company’s counsels, simply to say, the Movant just realized how naive and stupid that she
actually tried communicating with the company’s counsels based on all the good faith for the entire time.
The Movant first was asked to sign a “Confidential” agreement with the company to start receiving
documents from the company. The company’s counsels said 3-4 shareholders could also enter the
“Confidential” agreement. Unfortunately, there were none other shareholders would like to sign (there
were certain shareholders considering sign and/or agreeing to sign but eventually did not move forward).
The Movant understands other shareholders’ concern and respects their decision on such a “tricky”
matter. After all, the Movant and these shareholders are just regular people while the company’s counsels
are highly-paid and intensively experienced legal professionals from top-notch law firm(s). In the next
following days, the Movant was provided with some documents marked “Confidential”, almost all of
which she believes are actually “Public” information. Other documents marked as “Public”, the Movant
shared those public documents with other shareholders. It turned out almost all of the public documents
were useless. Based on her best knowledge, the Movant believes those “Confidential” documents are
mostly useless as well. As stated in Part II, the Movant strongly requests the court to order the company
to fairly and legally mark all documents “Public” or “Confidential” in the upcoming production.

However, going through all the documents and consolidating other shareholders’ thoughts on the “Public”
information, the Movant indeed found some critical traces regarding the company’s extremely abnormal
tax expense which might directly link to the company’s liquidity issue as the company claimed. The
company claimed the liquidity issue was due to several factors in the disclosure statement; while the
Movant concerned the liquidity might be directly caused by the company's big problem in tax expense. To
be exact, the company has a $132 million in tax expense for FY20 while the company has an estimated $5

 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 31 of 62

million net operating loss, according to the Public information. However, when the Movant requested the
company to provide details of this extremely abnormal tax expense, the company simply refused by
saying the FY20 annual financial is not finished. Again, the Movant believes this critical yet mysterious
$132 million tax expense for FY20 must be fully disclosed to the shareholders and the public; otherwise,
the company’s Chapter 11 should not be allowed to move any further.

Another important trace is, the company seemed to use 2018 valuation data for its Global Specialty
Products valuation, which is totally unjustified based on all the progress in the past two years. To be
exact, it seemed that the company’s valuation on its assets did not include the Global Specialty Products
at all; in other words, the income projections used for valuation only reflect the tobacco business which is
totally unjustified. The Movant requested the company to provide the income projections for next 5 years
as well as the income information for the past 2 years, on a justified “breakdown” basis to reflect the
income contributions from tobacco business and Global Specialty Products. The company refused.
Whether the company provided their out-of-date valuation information to the Court, the USTrustee and all
the Public on purpose of misleading or not; the Movant will leave this issue to the Judge to judge. But the
bottomline is, the Movant strongly suggests that a fair and justified valuation of the company’s total
assets must be introduced and conducted under the Court and/or the US Trustee’s supervision. Such fair
and justified valuation of the company’s total assets is not only critical to all shareholders’ best interests,
but could also lead to a meaningful alternative for the company to avoid a bankruptcy. Again, what’s good
for shareholders, is good for all stakeholders.

Part I: Besides the original requests listed in the shareholders’ petition and all the issues associated
with the entire “discovery” process so far, the movant wants to make the most basic but critical
request here. The movant requested this information multiple times but the company still did not
provide.

1. The company’s FY20 Annual (fiscal year ended March 31, 2020) and the FY20Q4 (fiscal quarter
ended March 31, 2020) financial results must be provided. The company kept refusing these
critical information by saying those financial reports were not finished, while the fact is,
shareholders and the public do not have any knowledge about what exactly happened on the
financial/accounting level in the company during Jan | - June 15, 2020. This entire almost
6-month still remains a totally dark area to the public and the shareholders. The company’s
mysteriously sudden liquidity issue leading to the bankruptcy still remains as one of most
important questions. Based on the movant’s and shareholders’ analysis, the company should have
had about $100-$120 million in cash as of june 15, 2020 rather than $10 million cash as if there
was no chapter 11 as the company claimed. Based on the public information, for FY20Q3 ended
Dec 31, 2019, the company’s net loss was about $22.45 million and had cash/cash equivalent
$72.23 million. It was not outstanding but considering that the FY20Q4 ended March 31, 2020
should be the most profitable quarter of the year and considering the company’s tobacco and
global specialty products are essential business and US government’s several rounds of
loans/reliefs/incentives, along with all the progresses for both tobacco and global specialty
products, the Covid-19 impact should’ve been at minimal level for the company. There should’ve

 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 32 of 62

been around $50 million cash increase on the balance sheet, which would lead to about
$100-$120 million in cash/cash equivalent for the FY20 ended March 31, 2020. What was the
sudden liquidity issue from? With all the information, it just doesn’t add up. Thus, the company
should’ ve had about at least $100 million cash in hand by the Chapter 11 petition date, instead of
only $10 million cash as the company claimed. To answer this question, the company must fully
disclose FY20 Annual (fiscal year ended March 31, 2020) and the FY20Q4 (fiscal quarter ended
March 31, 2020) financial results .

Upon further research based on the public information, it seems that the company’s expense in
interests, SG&A and tax expense are abnormally high for FY20. Based on all the circumstance,
shareholders already know the facts about the relatively high interests expense and extremely
highly SG&A (yet shareholders have still not been provided with the full information regarding
the interest and SG&A expense); but shareholders need to know the company’s full disclosure in
its tax expense for FY17, FY18, FY19, and FY20. To be specific, the company seems to have
$132 million in tax expense for FY20, which is totally out of any character. In the company’s
NT-10K, it reported an estimated $5 million operating loss for FY20. How come the company
could pay $132 million in tax expense? Was this tax expense real? Was it something else but
marked as a tax expense? Was it an over-paid and/or pre-paid tax for future years? Or was it
something else that shareholders are still not clear about? The Movant and shareholders just don’t
understand this extremely abnormal, out-of-nowhere $132 million tax expense. Without this tax
expense, as stated in 1, the company really could have $100-$120 million cash in hand as of June
15, 2020. Without answering this question, the Movant doesn’t believe there’s any stand for the
company to move any forward of this Chapter 11.

Most critically, a fair valuation of the company’s total assets must be conducted. The company
must provide the necessary financial information for such valuation. All income information
provided for the valuation analysis should be provided on a “breakdown” basis. To be exact, for
FY21-25 income projections, the company must provide the detailed "breakdowns" for "tobacco"
and "global specialty products"; for FY 18-20, the company must provide income information on
such “breakdown” basis as well.

With the times-revenue method, the movant estimates the company’s total valuation could be at
$4.5 billion in a buyout scenario. However, the movant does believe a better valuation method
“Combined EBITDA/EV” method shall be used for a fair valuation of the company’s total assets,
which requests the company to provide necessary data on a “breakdowns” basis as stated.

First of all, to be clear, when refer to “debtors” in Chapter 11, it only includes S affiliates; when
refer to “the company” in concept of assets valuation and alternatives other than Chapter 11, it
should include all the affiliates/subsidiaries. One simple example, FIGR is a top-notch Canadian
cannabis/hemp affiliate wholly owned by the company (The company’s heavy investment in

FIGR is one of the major reasons for the company’s outstanding debt). In the light of the
company’s efforts in its One Tomorrow Strategy and Global Operation Efficiency Program, FIGR
has significantly increased in its valuation; this is also in the background of a valuation increase

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 33 of 62

in the entire cannabis/hemp sector. The majority of the company’s PRs in the past 2 years are all
good PRs on FIGR, which could reflect the investment and the efforts the company has been
making on FIGR. from February to May, FIGR consistently averaged over 10% market share in
Ontario, with total vape oil sales estimated over $1M in Ontario alone. Monthly gross sale and
market penetration statistics for February to May 2020 could be obtained from cannstandard.ca.
However, the company excludes FIGR along with other 70+ foreign affiliates in the Chapter 11.
These 70+ foreign affiliates generate about 70-80% of the company’s total revenue. These are a
major part of the company’s total assets, and should not be excluded.

Meanwhile, when conducting the company’s total assets valuation, “stock price” method shall be
considered less appropriate. The company only has about 9 million shares outstanding, which is
an extremely low-float stock and with extremely heavily short selling interest. During February -
March 2020, the short selling interest was about the same of all floated retail shares. Besides the
stock market manipulation happened right before the Chapter 11, the more important fact is, after
the SEC’s comments on the company’s fiscal 2018 financials in Feb 2019, the company’s stock
price was pumped to as high as $30 during that same period of time and then started the major
downtrend until the Chapter 11 filing. Not to mention the suspicious bankruptcy news
leaks/reports by Harvard Zhang and Alexander Gladstone. The point is, we believe the
company’s stock market is heavily manipulated (based on what we see from the price/volume
history based on the company’s events) and it’s just not reasonable/justified/appropriate to
calculate the company’s total assets valuation based on such stock price. Since we did not have a
detailed income breakdown for FY20 (projected EBITDA based on income breakdowns would
provide a more reliable and accurate valuation of the company’s total assets). As a consertive
estimate/analysis, based on the company having been having $1.5-$2 billion in annual revenue in
the most recent 3 years, its total valuation would be at least $6 billion if used the times-revenue
method (4 - 16 times) in a rough asset valuation. It would be around $4.5 billion after excluding
the outstanding debt; price/share would be around $480. This estimate based on times-revenue
method shall be introduced in a buy-out scenario.

To be noted, the times-revenue method is not perfect; but it’s much better than the “stock price”.
Afterall, the times-revenue method is based on the company’s reliable, solid revenue date; while
the “stock price” method was based on an extreme low_float and extreme fluctuated (highly
possible heavily manipulated) stock price. We don’t think any qualified investment banker should
introduce this method evaluating the company’s total assets.

Thus, one critical question is, what is the ultimately reliable method that shall be introduced to
conduct the valuation analysis of the company’s total assets? “Combined EBITDA/EV” method;
along with updated valuation of each categorie’s intangible assets.

A. The company’s total assets should be broken down to at least two categories: Tobacco and
Global Specialty Products, since they are two totally different businesses, with totally
different sets of incomes and cash flows; along with the totally different sets of increase in
sales growth. The company’s 103-page Pyxus Investor Day Presentation published on Sep

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 34 of 62

12, 2018, presented a very promising present at that time and a future as of now. The
projected income with breakdowns in tobacco and global specialty products; the projected
EBITDA; market potential in Canada and US (and in Europe); all of which supported an
increased value in the company’s Global Specialty Products. The Citron Reseach’s coverage
on the company (a month after the Pyxus Investor Day Presentation) further supported a
short term stock price target at $65 and a FY23 stock price target at $280. In the following
two years, most of the company’s PRs have been focusing on the Global Specialty Products,
particularly, FIGR. In Quarter ended on March 31, 2020, the valuation of the entire
cannabis/hemp industry got boosted after almost all cannabis/hemp companies reported a
surprisingly good quarter, which reflects an overall take-off in the cannabis/hemp industry.
Canopy Growth Corp, made a surprisingly good $90.5 million in the quarter; Cronos Group
generated a 238% year-over-year for the quarter, in amount of $12.7 million; Aurora
generated $72.76 million for the quarter, with a 61% increase from the previous quarter;
Aphria, reported $94.61 in net revenue for the quarter. This industry-wide take-off has
boosted the investors’ confidence in the entire MJ stock sector; many cannabis/hemp stocks
have increased in the market cap rapidly and have been stable on the increased market-cap
ever since. Along with all the good PRs on FIGR dropping at almost non-stopping speed, we
have every reason to believe the significantly increased value in FIGR. This will need the
company to provide more operation/marketing progresses and data. They're actually
business/marketing intelligence could provide FIGR sales information at a fee; but why do
we shareholders have to pay a fee for the information of an affiliate of a company that we
have ownership in? The point is, the significantly increased valuation in FIGR is right there;
it’s unavoidable, it’s undeniable, and it should not be hidden from the Court, the US Trustee,
and all stakeholders including shareholders. To be noted, not only FIGR, but also the
company’s other global specialty products, are also in the Cannabis/Hemp sector, all of
which should have an increased valuation at certain level that simply could not be
ignored/overlooked/hidden.

B. For the tobacco business, although the company’s performance in tobacco seemed to be
declining, the market share and the profit is still right there. The entire tobacco has been
relatively stable. With cost reduction at operational level, the company’s tobacco business
could have a very positive makeover. In fact, based on the public information, the Movants
believe that the company actually has experienced a positive increase/growth in its leaf
business for the second half FY20. Also, as the company’s Global Specialty Products are
taking off along with the entire Cannabis/Hemp industry, the company could improve its
overall liquidity and pay-off its debt gradually and hence reduce the company’s interest
expense. The company’s SG&A expenses also seem very high and should be improved at a
certain level by the company’s ongoing cost reduction effort. All of these improvements
could significantly boost the company’s EBITDA, particularly in the tobacco business. To be
short, a valuation of the company’s total assets based on “Combined EBITDA/EV " method
along with updated valuation of each categorie’s intangible assets, will significantly help
shareholders and shareholders’ best interest to be fairly represented and will provide one of
few most critical information about this case to the Court, the US Trustee and the Public.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 35 of 62

According to the public SEC filing, the company has maintained the current ratio at around
1.6-2.1 level in the past 2-3 years. The current ratio ranging at ard 1.6-2.1 level is good and
means the company’s overall financial health is healthy.

C. The company’s tobacco business should have an updated valuation of intangible assets.
About 150 years of history; All seemingly competent, powerful board members; Deep root
and connections in the tobacco business and beyond; 70+ foreing affiliates covering 30
countries; 300,000 farmers worldwide; Rooted relationships with local government and/or
banks worldwide; Potential of turning tobacco farms into cannabis/hemp farms; Local
government’s incentives/loans on reducing acreage of tobacco farms; The company’s
investment in building relations with the local communities and local governments,
worldwide. The company’s strategic partnership with peers, such as Philip Morris in
Argentine. When we reached the buyout/takeover in the tobacco industry, we found that the
buyout/takeover happened in the past years, normally in the $20-$50+ billion level. All of
these factors should be fairly reflected in the valuation of the company’s total assets.

D. The company’s cannabis/hemp business should have an updated valuation of intangible
assets; the last evaluation seems to be in 2018. There have been and there tons of
value-adding developments and progresses, both in the company and the entire
cannabis/hemp industry. a. The company’s One Tomorrow Strategy; b. The company’s
Global Operation Efficiency Program; c. The company’s SENTRI system; d. The company’s
Global Specialty Products covering FIGR, Humble Juice, Criticality, and NicRiv, etc. All
affiliates/subsidiaries have been progressing during the past 2 years. For certain partially
owned affiliates, the company increased ownership on the value-adding basis. e. FIGR’s
rapid penetration in Canadian markets, number of stores, acres of farming, marketing of new
products, expansion of facility space, etc., etc., etc.. Simply to say, FIGR is a super star of
the company and of the industry. Most shareholders invested in the company not for the
tobacco business but for the FIGR. On Twitter, FIGR has about 3000 followers while the
company, Pyxus International Inc. has about 700 followers. The point is, FIGR has been
growing at full horsepower. Most of FIGR’s peers have billion or multi-billion level market
cap. FIGR’s root in Cannabis is deep, FIGR’s expertise in Cannabis is top-notch, most of, if
not all, FIGR’s products are both high-end and high demand. There Are FIGR news all over
all kinds of news sources. Here are just few highlights:

eJuly, 2020, FIGR products become available for sale in Saskatchewan; ironically,
the PR was marked “ /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES
OR FOR DISSEMINATION IN THE UNITED STATES/” (The Movant and other
shareholders were simply shocked by such new control practice; is the company
trying to hide the Canadian affiliates from its US shareholders? Why?)

@ April, 2020, FIGR products became available for sale in British Columbia,
marking FIGR’s marketing into Western Canada and therefore FIGR becoming a
national brand of Canada;oming a national brand of Canada;

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 36 of 62

e February, 2020, FIGR’s president was appointed to manage the company’s then
newly announced Global Operation Efficiency Program, which will lead the
company’s entire family of Global Specialty Products;

e January, 2020, FIGR launched a line of THC vape products, referenced as
Cannabis 2.0, in order to meet the growing demand for high-quality, adult-use
cannabis products;

e January,, 2020, FIGR confirmed the FIGR added 210,000 square feet it
Charlottestown Plant. The processing building was built to European GMP Standards
- to enter European market. The expansion would enable FIGR to produce35 times
more cannabis;

e@ December, 2019, FIGR enters Ontario cannabis market with 14 million
residents (around 40% of the Canada’s total population);

e November, 2019, FIGR received the permit to operate an additional 210,000
square feet leading the FIGR’s total licensed square footage in Prince Edward
Island to about 234,000 square feet.

Above are just a few most recent official PRs. The non-stopping trend is, with the
company’s full horse power support particularly in capital investment, FIGR has
been making every step of its strategic plan as it planned, facility expansion,
market penetration, more stores and more product lines, the next step will be the
European market along with more market penetration. What’s next after that,
would be up to the cannabis legalization in the US and South America and even
more countries and areas. There have constantly been updates/news/progresses on
cannabis legalization, worldwide. The point is, the company invested intensively
in FIGR, which value has been increased constantly and rapidly. It’s a critical part
of the company’s total assets. It must be included in the valuation of the
company’s total assets; and its valuation must be properly conducted and
reflected. Hiding such a major part of the company’s total assets, is like murdering
shareholders’ rights and best interests.

Part II: To date, the Movant has had considerable exchanges of email correspondence with Debtor
counsel regarding her initial and supplementary document production requests. However, the Movant
has been placed in an untenable position by the Debtor, as they immediately asked that she sign a
confidentiality agreement to view certain documents, which she did. The Debtor restricted her from
sharing any of these arbitrarily deemed confidential documents with other shareholders, unless they
also were to enter into confidentiality agreements with the Debtor. None have. This has completely
stifled the Movant’s ability to discuss, get help with research, or make any comment or submission in
regards to documents marked confidential. The Movant believed that it was the only way to quickly
access relevant documents and to have any chance at success in the proceeding. Unfortunately, after
spending intensive time on researching the “Confidential” information provided, the Movant believes

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 37 of 62

she was completely fooled by the company’s counsels. The Movant believe almost all of those
documents marked “Confidential” are simply the most basic information that every shareholder and
the public should know. The Movant expressed her concern regarding the definition of the “public”
and “confidential” multiple times to the company’s counsels but was told that it’s the company’s sole
position to decide which is public and which is confidential. The company’s counsel replied, “ The
Company is in the best position to determine which information it has made public and which
information is non-public. Rest assured that we have not designated any public-available information
as “Confidential.” If you believe that we have designated any material as “Confidential” in error,
please identify it to us and we will take it under consideration.” The Movant worked as a Financial
Analyst years ago, and based on her best understanding and knowledge, almost all of those documents
marked as “confidential” should be “public”. There was even an incident, with a quick glance, the
Movant found the company provided a SEC published document (she had seen it before), so she
provided evidence to the company, and the company made a correction. But the point is, it would take
a lot of time for the Movant to research every “confidential”? document and find proof; this task alone
would be a heavy burden. The Movant strongly requests the court to make a fair rule regarding this
issue. The Movant is not familiar with such issue so she could only think of few possible solutions,
any of which the Movant would deeply appreciate if could be conducted:

1) Court reviews all the “confidential” the Movant received and makes a judgement about which
should be “Public” and which should be “Confidential”. The company should promptly
coordinate with the process.

2) EC must be appointed, so the Movant could have a legal counsel to deal with the company’s
counsels; and the Movant could focus on the the real research on the critical issues of the
company (SEC/IRS problems; possible tax fraud problems; misrepresentation/misleading
problems in assets valuation; and more importantly, the company’s fair value in its total assets
and the alternatives other than a chapter 11 to wipe out all common shares; all of which are
critical to having shareholders’ rights and best interests to be fairly presented) ;

3) Court makes a rule, if the Movant proved most of the “Confidential” information is actually
“public”, the company must at least postpone all the deadlines since the unfair marking “Public”
information as “Confidential” has consumed too much time of the Movant in the past 10 days.

Part Il: The movant doesn’t want to consume too much time (the Movant really doesn’t have this
luxury to argue such issues) on proving how the company/the company’s counsels
coordinated/communicated in a very unfair, unjustified and disappointing manner in the past about
2 weeks, but rather just make a summary in below to let the court, the us trustee and the public to
judge/know.

1. The latest balance sheet as of the date of bankruptcy petition filing date, June 15, 2020.

Debtors’ Response: Please refer to the document Bates stamped as PY XUS_000001 for the Company’s

financial projections and latest balance sheet as of March 31, 2020.

 
 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 38 of 62

The Movant: the company simply did not provide the document as required. For all financial/accounting
documents, date is part of its name.

2. Itemized list of all the assets:
(i) NOLs

Debtors’ Response: As of March 31, 2020, the Debtors estimate that they have U.S. federal NOLs in the
amount of approximately $356.1 million and U.S. state NOLs in the amount of approximately $639.5
million. As of March 31, 2020, the Debtors estimate that they have foreign tax credit carryforwards in the
amount of approximately $4.6 million. Please refer to the document Bates stamped as PYXUS_000017
for further detail.

The Movant: please disclose if the company received any SEC/IRS inquiries/investigations regarding
NOLs in the past 3 years.

(ii) All tangible and intangible assets that are secured against the ABL Facility in the form of inventory,
accounts receivables, credit receivables, etc.

Debtors’ Response: The ABL Facility was paid down with the proceeds of the DIP Facility and
terminated. This repayment also released any claim or security interest that the ABL Collateral Agent and
ABL Lenders held with respect to the applicable collateral. However, for reference, the Debtors have
provided detail on the collateral that previously secured the ABL Facility. See PYXUS_000011 and
PYXUS_000016.

The Movant: a paid-down ABL facility collateral should be “public” information; the company marked
as “confidential”

(iii) Itemized list of the total ABL Credit that's drawn. (i.e., details of the $44.9 million that's drawn and
how it's spent to-date (future accruals / placeholders vs. actually using it)).

Debtors’ Response: There are currently no outstanding amounts under the ABL Facility. The ABL
Facility was fully repaid utilizing the proceeds from the Debtors’ DIP Facility and was terminated upon
repayment. The prior amounts that were drawn from the ABL Facility were used to finance the operations
of the Company. Such uses included, but were not limited to, financing of global operations, capital
expenditures, funding of expenses for selling, general and administrative expenses, and other general
corporate purposes. As cash is fungible, it is not possible to determine exactly which expenses were paid
using ABL Facility proceeds.

The Movant: shareholders have the rights to know how the credit/capital were spent. ABL was paid
down but there should be details about how it was spent. Again, an itemized list is needed.

(iv) A list of all the assets that are captured as collateral against the ABL Facility (e.g., equipments, real
estate, intellectual property, intercompany indebtedness) accounting for the appropriate loan to value
ratios.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 39 of 62

Debtors’ Response: Please refer to the documents Bates stamped as PYXUS_000011 and
PYXUS_000016 for a summary of the assets that previously collateralized the ABL Facility, which has
been repaid and terminated. The ABL Collateral included accounts receivable and inventory.

As to the portion of the Request seeking an “accounting for the appropriate loan to value ratios,” the
Debtors respond that this Request is vague, ambiguous and not applicable to the facts of the case. Based
upon the Debtors’ reasonable understanding of the Request, the Debtors respond that they are not aware
of any documents or information responsive to this portion of the Request.

The Movant: the company marked “PYXUS_000011” and “PYXUS_000016” as confidential; the
movant believe they should be “public”

(v) On similar lines for the First Lien Notes ($275 million), Second Lien Notes (about $635.7 million),
provide a complete list of the itemized collateral assets and their valuation.

Debtors’ Response: Please refer to the document Bates stamped as PYXUS_000011.

The Movant: in the “PYXUS_000011” marked as “confidential” (which should be “public” as the
movant believes) , the company did not provide “a complete list of the itemized collateral assets and their
valuation” as required. To be exact, it only provides a very general description without valuation
information at all.

(vi) Updated outstanding amount in foreign credit lines as of June 15, 2020. Itemized list of the foreign
credit line that's drawn and it's spent till date (future accruals / placeholders vs. actually using it). List of
all the assets that are captured as co-lateral against the foreign credit line (e.g., inventories, equipments,
real estate, intellectual property, intercompany indebtedness). Complete accounting for the principal and
interest paid as of June 15, 2020. Projected principle and interest for fiscal year ended March 31, 2021.
Accounting for the appropriate loan to value ratios.

Debtors’ Response: The Foreign Credit Lines are revolving credit lines that are drawn for use by the
local (country-specific) operating entity. These lines are available only for use in local operations and are
used to fund, inter alia, the purchase of tobacco inventory and other local operations. Funds are drawn as-
needed and used for the aforementioned purposes shortly after a borrowing is made. When secured, the
Foreign Credit Lines are secured by local inventory and receivables. Several of the Foreign Credit Lines
are unsecured.

As of May 31, 2020, approximately $557 million is owed in total under the Foreign Credit Lines.
Repayments of approximately $537 million are projected through March 31, 2021, and additional
borrowings of approximately $420 million are projected in the same period. Projected interest for the
period through March 31, 2021 is approximately $27 million.

Please refer to the document Bates stamped as PY XUS_000018 for itemized information on the Foreign
Credit Lines as of May 31, 2020.

As to the portion of the Request seeking an “accounting for the appropriate loan to value ratios,” the

10

 
 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 40 of 62

Debtors respond that this Request is vague, ambiguous and not applicable to the facts of the case. Based
upon the Debtors’ reasonable understanding of the Request, the Debtors respond that they are not aware
of any documents or information responsive to this portion of the Request.

The movant: “PYXUS_000018” marked as confidential; yet, again, the movant believes it should be
public since it’s just a very small piece of summary. The company did not provide the itemized list as
requested.

(vii) Updated outstanding in receivables facilities as of June 15, 2020. Projected outstanding in
receivables facilities by quarter for fiscal year ended March 31, 2020. Accounting for appropriate loan to
value ratios and/or cost analysis.

Debtors’ Response: As of the week of June 8, 2020, there was approximately $80 million outstanding
under the Finacity RPAs and $20 million under the Standard Bank RPA. As of March 31, 2019, the total |
receivables outstanding equaled $211 million. As of June 30, 2019, the total receivables outstanding
equaled $78 million. As of September 30, 2019, the total receivables outstanding equaled $126 million.
As of December 31, 2019, the total receivables outstanding equaled $68 million. As of March 31, 2020,
the total receivables outstanding equaled $135 million.

As to the portion of the Request seeking an “‘accounting for the appropriate loan to value ratios and/or
cost analysis,” the Debtors respond that this Request is vague, ambiguous and not applicable to the facts
of the case. Based upon the Debtors’ reasonable understanding of the Request, the Debtors respond that
they are not aware of any documents or information responsive to this portion of the Request.

The Movant: including this response, the company seemed to be avoiding all information regarding the
real cost/borrowing rate associated with fee. Again, the company’s cost is abnormally high on every
aspect: interests, SG&A, and tax expense.

(viii) Full disclosure of non-debtor affiliates. Full disclosure of intercompany financing with cost analysis
and appropriate accounting practice. Full disclosure on cash flows were sent to/spent on non-debtor
affiliates for fiscal year ended March 31, 2018, fiscal year ended March 31, 2019 and fiscal year ended
March 31, 2020 and period as of June 15, 2020. Projected intercompany financing to support the
operations of non-debtor affiliates for next three years.

Debtors’ Response: Please refer to the document Bates stamped as
PY XUS_000019 for the Company’s Corporate Structure Chart.

As to the portion of the Request seeking a “‘[f]ull disclosure of intercompany financing with cost analysis
and appropriate accounting practice,” the Debtors respond that this Request is vague, ambiguous and the
Debtors do not understand what documents or information this Request is seeking. The Debtors request
clarification and are willing to meet and confer on this issue.

Please refer to the document Bates stamped as PY XUS_000021 for the Debtors’ Intercompany Loan
Summary for the year ended March 31, 2020. The Debtors will produce any additional non-privileged
documents that are responsive to this Request.

1]

 

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 41 of 62

The Company's projections include financing to Non-Debtor Affiliates. See PYXUS_000001.

The Movant: the debtors only covers 5 affiliates while the company has 70+ foreign affiliates. Please
provide how consolidated and unconsolidated will be treated differently on accounting level within the
company.

3. Request to the company to provide a summary of projected lawyers/consulting fees etc. at the end of
bankruptcy proceedings.

Debtors’ Response: As of the Petition Date, the Debtors and their advisors contemplated emerging from
bankruptcy the week ending July 31, 2020. Based on this timeframe, the professional fees were estimated
to total approximately $22 million. However, this figure is not inclusive of fees and expenses that may be
incurred by additional professionals retained during the Chapter 11 Cases, including Deloitte & Touche
LLP (“Deloitte”) and Ernst & Young LLP, whose retention applications were filed on July 6, 2020.
Additional detail responsive to this Request is provided in the professionals’ retention applications that
were filed with the Bankruptcy Court at Docket Numbers 113, 114, 115, 116, 118, 119, 131 and 134.

The Movant: Please clarify if the estimated $22 million include the $7.5million (to Mr. Brandon
Aebersold/his company) upon “successful” approval of chapter 11. Also, please clarify how the company
define “successful” approval? Does this mean in order to receive that $7.5 million payment for Mr.

Brandon Aebersold/his company, this chapter has to be approved exactly as it’s “prepacakged”?

4. Request to the company to provide a complete schedule of the DIP Facility. Summary of DIP
commission fees and complete details of the DIP interest rate.

Debtors’ Response: The /nterim Order (I) Authorizing The Debtors to (A) Obtain Postpetition Financing
and (B) Utilize Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III)
Modifying the Automatic Stay, (IV) Scheduling a Final Hearing and (V) Granting Related Relief [Dkt. 84]
authorizes the Debtors to obtain postpetition financing on a secured superpriority basis, consisting of a
new money term loan facility in the aggregate principal amount of $206.7 million. The initial DIP budget
included borrowings under the DIP Facility of $84 million (net of fees) in the week ended June 19, 2020,
$41 million in the week ended July 3, 2020 and $75 million in the week ending July 24, 2020. Please
refer to the documents Bates stamped as PYXUS_000026 and PYXUS_000039 for further detail.

The loans issued under the DIP Facility (the “DIP Loans”) bear interest at a rate per annum equal to the
Adjusted LIBO Rate (subject to a floor of 1.50%) + 10.25%. The DIP Facility has a non-refundable
ticking fee on the aggregate daily amount of each undrawn commitment at a rate per annum equal to
3.0%. Fees also include a non-refundable commitment fee equal to 3.25% of the aggregate commitments
under the DIP Facility and a non-refundable exit fee equal to 3.25% of the aggregate principal amount of
DIP Loans. See PYXUS_000026.

The Movant: Please provide if and/or how the projected budget working so far? What’s the current
ending cash balance as of the most recent update/consolidation?

5. Request to the company to provide projections of forecasted revenue v/s expenses for the next three

12

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 42 of 62

years in both scenarios, as with or without the chapter 11.

Debtors’ Response: The Company has provided its projections for the next five fiscal years in the
document Bates stamped as PYXUS_000001. Without the financing provided by the DIP Facility, the
Company would have run out of cash and been forced to liquidate, which was one of the factors requiring
the Debtors to file these Chapter 11 Cases. The projected recoveries under various liquidation scenarios
are provided in the document Bates stamped as PYXUS_ 000040.

The Movant: The company provided the information from the Disclosure Statement. The Movant and
shareholders address related critical issues in the Introduction and the Part I.

6. Request to the company to provide full disclosure on the "global operations efficiency program" which
the company released on February 24, 2020. The company announced that it would report on progress in
its implementation of the global operations efficiency effort by May 1, 2020. Shareholders were not
communicated with the "progress" on this program as expected, as of today.

Debtors’ Response: Given the liquidity challenges the Company was facing, the Company has focused
primarily on working capital reductions rather than structural changes, as many structural changes would
result in significant upfront costs (e.g., severance). The Company's focus on cost reductions have included
elimination of travel, reduction or delay of Capex projects, freezes on salary increases, delays in training
and hiring and other initiatives. The Company’s financial projections include savings realized from these
cost reduction initiatives.

The Movant: As in debtors’ response, regarding all the cost reduction including freezes on salary
increase, how to justify the $2.6 million bonuses to 5 executives? Also, please clarify, if the company has
freezed any full time employee’s salary in any of its affiliates?

7. Request to the company to provide full payroll information for the fiscal year ended March 31, 2018,
fiscal year ended March 31, 2019, fiscal year ended March 31, 2020 and period from April 1 to June 15,
2020.

Debtors’ Response: Please refer to the document Bates stamped as PYXUS_000199.

The movant: “PYXUS_000199” was marked as “confidential” which the movant believes should be
“Public”. Since the company did not provide the information exactly as requested, the movant requests
the company to clarify if there was any person on the company’s payroll while not really working for the
company? The company includes all of its 70+ affiliates globally.

8. Request to the company to provide full disclosure on their efforts in internal audit if there was any, for
fiscal year ended March 31, 2018, fiscal year ended March 31, 2019, fiscal year ended March 31, 2020
and period from April 1 to June 15, 2020.

Debtors’ Response: Please refer to the document Bates stamped as PYXUS_000047 for Deloitte’s

Reports of Independent Registered Public Accounting Firm with respect to the Company's annual reports
for fiscal years 2018 and 2019. As reported in its Form 12b-25 filed on June 15, 2020, the Company has
not yet completed the audit for fiscal year 2020.

13

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 43 of 62

The Movant: The information provided is more like a summary. Since it’s marked as “Confidential” and
the movant agrees this should be confidential, but the movant needs the company to clarify if there’s any
full report with details. Also, if there's an “expiration” date for such confidential information since the
Movant believes that certain “Confidential” information should become “Public” once a certain period of
time passes.

9. Request to the company to provide full disclosure on the company's / management's / executives’ /
board members' / direct family members' / affiliates’ / subsidiaries' / associated individuals and/or
institutions’ etc. activities on its stock market and corporate bonds market if any.

Debtors’ Response: Please refer to the documents Bates stamped as PYXUS_000049 and
PYXUS_ 000167.

The Movant: During Jan | to Jun 15, 2020, did the company issue any internal BO period?

10. Request to the company to provide full disclosure on the entire process of the chapter 11 from the
very first beginning, including all the timing of every "progress" of this chapter 11. The company never
disclosed any possibility of bankruptcy to the public/shareholders until June 15, 2020, when the company
filed the chapter 11. Also, request the company to fully disclose the 35 third-party institutions for the dip
proposal along with details in both timing and contents and if there are any follow-ups from 35 third-party
institutions before and after June 15, 2020.

Debtors’ Response: Since 2019, the Company has sought to address both its liquidity needs and
over-leveraged capital structure. Throughout fiscal year 2019 and into fiscal year 2020, the Company
explored numerous out-of-court transactions, including a public offering of their Global Special Products
business, private debt exchanges and refinancings, and investments, equity investments and transactions
involving special purpose acquisition companies. Unfortunately, as explained in the Declaration of Joel
Thomas, Executive Vice President and Chief Financial Officer of Debtor Pyxus International, Inc., in
Support of the Chapter 11 Petitions and First Day Pleadings, the Company and its investment bankers
determined a public offering was not feasible given the adverse market conditions that began in late 2019
and have continued through today, the Company did not receive any viable refinancing offers that
addressed the Company’s substantial refinancing needs, and obtaining new capital was not an option,
particularly in the midst of the COVID-19 pandemic. Without traction on these initiatives and with almost
$1 billion in First Lien Notes and Second Lien Notes maturing in the first half of 2021, the Company
faced the prospect of a going concern qualification in its fiscal year end (March 31, 2020) audited
financials, which would have materially impeded its ability to renew the Foreign Credit Lines, the
Company’s primary source of working capital. Therefore, in early 2020, the Company began discussions
with its creditors to explore how these issues could be addressed. Over the course of four months, the
Company met with representatives of First Lien Noteholders and Second Lien Noteholders to keep them
informed of the Company’s refinancing efforts and strategic initiatives, and to negotiate the terms of a
potential comprehensive restructuring. During this time, the Company also reached out to substantial (5%
or more) shareholders regarding a potential investment. However, only one shareholder signed a
non-disclosure agreement, and the discussions with that shareholder did not extend beyond a highly
speculative transaction that did not contemplate paying the Company’s secured creditors at par and had no

14

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 44 of 62

financial backing. By late in the spring of 2020, the Company began making significant progress with the
First Lien Noteholders and Second Lien Noteholders. These discussions ultimately resulted in the
execution of the Restructuring Support Agreement and the launching of the Plan. As the Company has
repeatedly stated, during this process the Company was consistently pursuing out-of-court possibilities
and only filed for chapter 11 as a last resort once it determined that no executable out-of-court
restructuring would be possible. With respect to the DIP financing, the 35 potential providers of DIP
financing included existing lenders, large money-center banks, a number of sophisticated alternative
financial institutions, certain of the Company’s substantial (5% or more) shareholders and other lenders
who were indirectly contacted by certain of the potential financing parties who had already executed
confidentiality agreements with the Company. The Company is bound by confidentiality agreements and
prohibited from disclosing the names of the potential financing providers. Prior to execution of the DIP
Credit Agreement, significant discussions were held with six potential financing parties, and due
diligence was conducted by several professional institutions. Following the diligence process, two parties
continued to express interest in providing DIP financing — an ad hoc group of Second Lien Noteholders
and a third-party lender. Ultimately, the Debtors received only one definitive offer for DIP financing,
which is the offer now embodied in the current DIP Credit Agreement. Since the Petition Date, no parties
have been contacted or alternative sources of financing sought.

The Movant: The company provided the information from the Disclosure Statement. Please provide full
disclosure on all options that were available before and after the DIP; before and after June 15, 2020. All
proposals, negotiations, formal or informal, should be fully disclosed, if any. The public and the
shareholders have the rights to know. Unless for any ongoing negotiation, all previous/once ever available
alternatives should be disclosed as “public”.

11. Request to the company to fully disclose if there are any buyout offers/interests/inquiries, public
offering offers/interests/inquiries on the table, before and/or after June 15, 2020.

Debtors’ Response: As noted in the response to Request No. 10, the Company and its professionals
explored whether there were any executable out-of-court transactions available that would refinance the
Company’s debt and provide it with much needed liquidity. Ultimately, no such transaction was available.
Since June 15, 2020, no such offers have been made to the Company or to the Company's advisors.

The Movant: Again, all proposals, negotiations, formal or informal, should be fully disclosed, if any. The
public and the shareholders have the rights to know. Unless for any ongoing negotiation, all previous/once
ever available alternatives should be disclosed as “public”.

12. Request to the company to provide financial statements for the fiscal quarter ended March 31, 2020
and the fiscal year ended March 31, 2020 without as if there was no chapter 11.

Debtors’ Response: Please refer to the document Bates stamped as PYXUS_000010 for the Company’s
financial statements for the year and quarter ended March 31, 2020.

The Movant: “PYXUS_000010” marked with “confidential”. Again, as the Movant communicated with
the company’s counsels multiple times, the movant doesn’t believe it’s justified for chapter 11 process to
move any further without the company fully disclosing it’s FY20Annual and FY20Q4 financial results.

15

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 45 of 62

(Again, these financial results directly link to the company’s several mysterious/suspicious areas: tax
issues, income growth and potential compliance issues)

13. Request to the company to provide operational progress regarding the delayed shipments caused by
_COVID-19 and hurricane etc. and its positive effects on the company's liquidity and related
forward-looking statements if any.

Debtors’ Response: The Company's projections include its management's view on the impacts (positive
and negative) of the operational response to shipment delays caused by COVID-19, trade disputes/tariffs
and reaction to other influences, including weather related impacts on crops and shipping. See

PYXUS_ 000001.

The Movant: The company provided the information from the Disclosure Statement. The Movant and
shareholders will have to follow up with more detailed questions.

14. Request to the company to provide updated forward-looking statements reflecting the scientific and
regulatory progress regarding the COVID-19/vaping link which caused the downturn in the
cannabis/hemp industry from September/October last year; and updated forward-looking statements
reflecting the regulatory progress in cannabis/hemp legalization on both products level and industry level
and both us and global markets level; and updated forward-looking statements reflecting the us
easing/lifting ban on importing tobacco from Mawawi [sic].

Debtors’ Response: The Company's projections include its management's view of the impacts (positive
and negative) of the operational response to each of the factors mentioned in the Request as well as the
results of operations, which takes into account these same factors. See PYXUS_000001.

The Movant: The provided public information seems to be as of March 31, 2020. Also, it does not cover
the scientific and regulatory progress as requested, for both tobacco and GSP. In fact, the Movant believes
it ignores all the positive progress in both tobacco and GSP, which directly lead to a significant
under-estimated/under-presented valuation in the company’s assets, particularly, FIGR and Criticality.

15. Request to the company to modify their website regarding their stock price information. As of now, it
still shows $2.91 NYSE there and it could potentially mislead shareholders who are not aware of the
chapter 11 yet. Request the court to allow adding/amending the number of shareholders as well as the
numbers of shares holding as of June 15, 2020 of the company since there are more and more
shareholders becoming aware of this chapter 11 and joining this petition. As of now, none of us has
received any formal notice from the company regarding this chapter. We mostly learned about this chapter
11 from online while not all shareholders have the access/device to the internet. Request to the court to
consider appropriate extensions of deadlines along with this chapter 11 process for shareholders who were
not informed by the company regarding this chapter 11.

Debtor’s response: the company’s website has been updated.

The Movant: The company only removed its $2.91/share stock price as of June 12, 2020; but did not
reflect the new/current price around $0.3/share. The Movant will leave this issue to the public to judge.

16
   
  
    

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 46 of 62

To sum up, since the company never seemed to provide production to any request in our shareholders’
petition on an accurate and/or complete basis.To follow up the original requests, the Movant and
shareholders had to and have to ask the company to provide further details which the company generally
did not provide.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 47 of 62

July 2, 2020

Via Electronic Mail

David L. Buchbinder, Esq.

Office of the United States Trustee for Region 3

844 King Street, Suite 2207 Wilmington, Delaware 19801

In re: Pyxus International, Inc., et al., Case. No. 20-11570 (LSS)

Dear Mr. Buchbinder:

My name is Hongchao Sun, who filed the Shareholders’ Petition on behalf of A
Group of Shareholders concerning the Chapter 11 filed by the Pyxus International, Inc.
et al., Case. No. 20-11570 (LSS). I’m writing this letter to you on behalf of A Group of
Shareholders.

Earlier tonight, | received a PDF copy of a 17-page letter (From Mr. Michael
Torkin to you) from the company’s counsel. As of now, | assume it’s the same copy you
received; although | was not directly CCed. | feel it might be necessary to write this
letter to you.

While | am drafting this email to you, just received another 6-page letter written to
you by Mr. Joshua A. Feltman, Counsel for the Ad Hoc Crossholder Group, representing
the 1st lien and the 2nd lien noteholders, which funded the DIP, which we requested the
company to provide information about (see request 6) in our shareholders’ petition).
Concerning the Ad Hoc Crossholder Group, we did have certain information directly
related to it but did not provide it in our shareholders’ petition as mentioned in Point 4
(see below).

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 48 of 62

First of all and most importantly, ail the statements/analysis in our shareholders’
petition are valid and truthful based on our best understanding and knowledge. We
attached a PDF copy of our shareholders’ petition with this email. If you have any
comments and/or questions, please kindly mark it in the document, so we could provide
more details/background information/source of the information, etc..(There are just too
much information; we could not write a whole book to explain every word just because
Mr. Torkin and/or Mr. Feltman claiming it’s totally wrong). While we are not receiving any
documents that the court asked them to provide, they are trying to make it as hard as it
could be for us to protect our ownership in the company, along with other shareholders’
rights.

Furthermore, to be efficient, we'll provide a simplified summary concerning
certain disputes from Mr. Torkin’s and Mr. Feltman’s letters, which explanations could
not be found in our shareholders’ petition.

1. We submitted our Shareholders’ Petition to the court's physical address in
Wilmington, DE on June 24, 2020. The June 26, 2020 date claimed by Mr. Torkin
is the date that the petition was entered into the docket. (It could be verified
through the original copy of the petition; docket #108; | already videotaped when
| submitted it to the court with a stamp showing the date and exact time.)

2. As stated in our petition, we had 113 shareholders and 730563 shares
reflected/represented, the cutoff time was around noon on June 24, 2020. As
stated in the petition, we have a full list of names and numbers of shares held as
of June 15, 2020 (when the company filed Chapter 11) available if required by
court. These are all the most basic facts and truth. We had more members
joining our group on or after June 24, 2020. We have reserved all the emails
within the group. On June 29, 2020, we were reached by the company
requesting us to provide detailed information regarding name, address, detailed
shares purchase information by cost, by quarter, by year, etc.. We did not
respond to such a request since the company never provided any information we
requested. We felt that the company was trying to “bully” us because we don’t
have an attorney. A top executive from the company contacted us on June 25,
2020 asking us to provide what we had to them for their review; we did not
respond because we were afraid that executive was not meaning any good to us.
The company’s counsel also asked our group to provide my personal living
address, 2 days before today’s court hearing. Out of caution for both my personal
safety and privacy, our group did not respond. Meanwhile, we did start to ask our
group members to provide all that information (address; purchases by

 
 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 49 of 62

cost/quarter/year) just in case the court needed us to provide. Starting tonight,
after the court hearing, we even started asking our group members to send us a
signed copy of the shareholder verification statement, again, just in case. We will
be more than happy to provide all related information to the Court/the US Trustee
on a “SEALED” basis, because those information include our group members’
private information. The point is, our financial loss is real, our emotional distress
is real, our group members’ efforts are real, all those truth and facts in our
petition are real. We have recorded every piece of information and every single
number.

. To be noted, when refer to “the company” in the Chapter 11, it includes those 4
affiliates; when refer to “the company” in concept of assets valuation and
alternatives other than Chapter 11, it should include all the affiliates. The
company’s total assets valuation should include all the affiliates, all of which are
shareholders’ interest. One simple example, FIGR is a top-notch Canadian
cannabis/hemp affiliate wholly owned by the company (The company’s heavy
investment in FIGR is one of the major reasons for the company’s outstanding
debt). In the light of the company’s efforts in its One Tomorrow Strategy and
Global Operation Efficiency Program, FIGR has significantly increased in its
valuation; this is also in the background of a valuation increase in the entire
cannabis/hemp sector. If you go the company’s website, check the “news” portal
under the “investors” section, the majority of the company’s PRs in past 2 years
are all good PRs on FIGR, which could reflect the investment and the efforts the
company have been making on FIGR. However, the company excludes FIGR
along with other 70+ foreign affiliates in the Chapter 11. These 70+ foreign
affiliates generate about 70-80% of the company’s total revenue. These are a
major part of the company’s total assets, and should not be excluded. Apparently,
shareholders and shareholders’ interest were not fairly represented in the
Chapter 11 progress.

. Still, about the company’s total assets valuation, the company tends to lead or
mislead the public and/or related parties with the “stock price” method. The
company only has about 9 million shares outstanding, which is an extremely
low-float stock and with extremely heavily short selling interest. During February -
March 2020, the short selling interest was about the same of all floated retail
shares. Besides the stock market manipulation happened right before the
Chapter 11, the more important fact is, after the SEC’s comments on the
company’s fiscal 2018 financials in Feb 2019, the company’s stock price was
pumped to as high as $30 during that same period of time and then started the
major downtrend until the Chapter 11 filing. All the information we put into our
shareholders’ petition was based on the public information available. (If you use
 

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 50 of 62

Google, just type “SEC Joel L Thomas”, you'll see the SEC comments
information right there; Joel L Thomas is the company’s CFO; then open any
stock price chart with ticker “PYX”, you'll see the major downtrend since then.)
This is just an example. The point is, why was there always an unrecoverable
pump before every bad news? Was there an exit “strategy” since February 2019?
Was there a grander theme behind this? As we learned from the SEC’s website,
a company could use a Chapter 11 leading to a privatization to shield securities
fraud; once privatized, a company would no longer need to file financial reports
which are required by SEC for those public companies; therefore it would be very
hard for the SEC to chase after. In the company’s disclosure statement,
privatization is one possible outcome. Putting all the puzzles together, we, as
shareholders, have every reason to concern. In fact, there was certain
information which was more shocking and revealing but out of legal concern and
protecting our source, we did not put those information in the petition. If Mr.
Buchbinder agreed, we could schedule a conference call with our shareholders
and the company’s counsels, as a verbal contest regarding the equity committee.
We, as shareholders, spent lots of time and effort in researching this company;
some of us are very much long-term shareholders who have been following the
company’s every step in the past 2+ years. We don't think the company’s
counsels were provided all the necessary information by the company,
particularly to those investment banking counsels. Back to the point, we believe
the company’s stock market is heavily manipulated (based on what we see from
the price/volume history based on the company’s events) and it’s just not
reasonable/justified/appropriate to calculate the company’s total assets valuation
based on the stock price. The company has $1.5-$2 billion in annual revenue, its
total valuation would be at least $6 billion if used the times-revenue method (4 -
16 times) in a rough asset valuation.

. Also, it’s true that all common shares will be cancelled. But the company’s

management will have the same size of the stake (8%) in the “new” company.
This is clearly stated in the company’s disclosure statement. We, as
shareholders, will be wiped out while the management will keep their same 8% in
the “new” company, either public or privatized (As stated earlier, privatization is
much more likely).

. In the company’s NT-10K, the company has an estimated $5 million in operation

loss for the fiscal year ended March 31, 2020. Please be noted, based on the
docket information, the company started spending the legal fee for this Chapter
11 in millions as early as February and March 2020. The company still has not
filed their 10K form for the fiscal year ended March 31, 2020, which is a critical
source proving the company’s solvency. A profitable fiscal year ended March 31,
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 51 of 62

2020 could be very bullish to boost investors’ confidence leading to a public
offering. AS a company with a traditional tobacco background transforming itself
to the cannabis/hemp industry, the company has been considered as a favorable
MJ stock by investors/shareholders like us. Many of us were eyeing the
company’s 10K for fiscal year ended on March 31, 2020 which was expected to
be filed on June 15, 2020. Instead, the company filed its streamlined,
expedited-up and prepackaged Chapter 11 on that day. We, as shareholders,
were totally caught off guard. The company did not acknowledge any possibility
of a bankruptcy which will wipe out common shareholders before that day. In fact,
again, if you check the news portal on the company’s website, the majority are
PRs until Chapter 11. Along with other concerns, questions and disputes, we
believe it’s justified to say, as shareholders, we were wronged/misled by the
company in which we have ownership along with other shareholders’ rights.

. The company hired all those counsels to push this Chapter 11 through. Based on
the docket info, the company already paid around $13 million cash to the
counsels, plus millions in retainers, plus $7.5 million cash payable to Mr. Brandon
Aebersold, upon a “successful” approval of Chapter 11 as stated in the
document. The cost is still adding up every day. Also, around April, the company
paid about $2.6 million to its 5 executives as a one-time retention bonus.

. We grouped up because many of us tried to contact the related parties including
the company but were totally ignored, after we invested millions in the company.
We're still consolidating all the information, as of now, about 70 shareholders
invested $4+ million in the company (We didn’t ask the group members about
this in the first beginning because we didn’t know it would be needed someday,
like now; and it’s just painful to ask someone to re-live the financial loss; but,
we're doing it anyway because we are forced to; and as stated earlier, we're
asking members to fill the form and sign and send us a quality photocopy while
they keep the original for future reference). Some of us lost almost the entire
value of the investment/retirement account and/or entire life savings. We don’t
want to “play” the sympathy card because it doesn’t matter. But we want to
provide facts and truth: we invested in this company and some of us have been
holding shares tight in the past 2+ years based on all the information we were
provided by the company and the research in all related areas. We are
shareholders and we have the ownership in this company. We have no doubt the
company’s total assets are in the money and there are alternatives other than a
Chapter 11 As stated earlier, the most conservative, minimal total assets
valuation based on the times-revenue method of the whole company could be $6
billion; which will be around $4.5 billion after excluding the outstanding debt, our
shares, about 8% of the total shares outstanding, could worth $360 million.

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 52 of 62

Again, this is just a very conservative estimate. Although the company’s tobacco
industry has been declining, the market share and the profits are still there. In
fact, the profit margin of the tobacco industry has been increasing. For the
valuation of the company’s cannabis/hemp business, the entire MJ sector has
been boosted in the valuation thanks to all the progress in the scientific level,
regulatory level and social level. Also, to be noted, takeovers/buyouts in the
tobacco industry are normally $20-$50 billion level deals. Not to mention the
buyouts/takeovers in the MJ sector with rapid boosting. This is also why request
13) listed in our shareholders’ petition.

9. We think the whole picture is clear. In Feb 2019, the SEC had comments on the
company’s fiscal 2018 financials. Just like Mr.Torkin stated, yes, the bonds
market was depressed over a year ago, around the same period of time as the
stock market started the overall downtrend after the stock price was pumped to
$30 in Feb 2019. Bonds and stock have been acting depressed in a perfect
parallel pattern along with the short selling interest piling up. It looks like nothing
but a classic textbook manipulation. Talking about a textbook case analysis: Why
all of these? What’s the purpose? Who's the winner? What's the prize? What
kind of prize? What would the SEC do? Probably nothing once a company goes
private? Do we already know the answers?

10.We are sincerely hoping that, Mr. David Buchbinder of US Trustee, could see this
through and could see how an Equity Committee is needed and justified in this
case. We started our group efforts because we still believe in justice. Your
justified and fair decision on this would mean a ton to us and a lot more to people
like us. Also, we understand that there shall be a budget from the company once
an Equity Committee is appointed. We promise to the court, to the US Trustee
and all shareholders (not only our group members but all shareholders), not even
a penny will be wasted. Any penny spent will be spent only because it’s
necessary and will only be paid to the most efficient and least expensive
legal/finance counsel we could find. Whatever budget you have in your mind,
please take it half off. We are confident that we could make it as effective as it is
without the “discount”.

Thank you, Mr. Buchbinder.

With all the respects,

Hongchao Sun, On behalf of A Group of Shareholders

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 53 of 62

July 8, 2020
Via Electronic Mail

David L. Buchbinder, Esq.
Office of the United States Trustee for Region 3
844 King Street, Suite 2207 Wilmington, Delaware 19801

In re: Pyxus International, Inc., et al. , Case. No. 20-11570 9LSS)
Dear Mr. Buchbinder:

| submit this letter to you as a plea to honor justice and approve an equity committee for the
shareholders of Pyxus International, Inc. et.al.

The Chapter 11 filing of Pyxus Internationall Inc. et al, violates all moral principles to its
shareholders.

Before | begin my case for support, | would like to share a little of my story. My name is Alyssha
Eve Csuk, | am a nationally recognized and published fine art photographer and professor, who
started educating myself about the markets in 2015 after losing my father to cancer in 2014 and
inheriting his IRA. Oddly, in my desire to protect what my father left me, my curiosity led me to
want to learn about the markets and eventually to pick individual stocks and companies. | have
heard multiple times, invest in what you believe in. | really liked the story of hemp, the vast
array of products that can be made from hemp and the overall positive impact for the planet that
hemp products sustain. | also like cannabis, particularly when used medicinally. My father took
medical cannabis to help with his pain from the cancer. | thought to myself, what could be a
safer way to invest in the space then to choose a company that has been around for over 140
some years? That is what led me to invest 42,524.75 in Pyxus International, believing all the
analysts, Morgan Stanley and the fancy brochures of Pyxus Hemp and Cannabis products. The
loss for me is much more about losing dollars, but it symbolizes a complete failure on my part to
protect the assets that my father worked so hard for. It is truly devastating for me. | have fought
hard to be where | am at today in my career and life, | have taken risks that most would never
take encountering dangerous environments and the elements, grizzly bears, storms, and have
even survived as a victim of a road rage shooting. The man who shot me is now sitting behind
bars, because | chased him down, because | am a photographer with a keen eye who saw
everything, had the perfect details for the state trooper. While this one is a bit more complex, |
have garnered quite a bit so far and | will do everything beyond my power to not fall victim once
again.

It is pretty evident that Pyxus International is using Covid as an opportunity to wipe out
shareholders, as they restructure, and set themselves up for a nice ride on the road to high
profitability. This is the biggest moral issue with what Pyxus is proposing to do in their

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 54 of 62

restructuring and filing for Chapter 11. Pyxus has stated on their website that there will be no
interruption in product supply and production. This is clearly not a company that is falling off the
rails! This is nothing more than a very complex highway robbery of its shareholders, while its
lawyers sack 20+ million to do so. It would not surprise me if the lawyer fees are being paid for
by the shareholders. That is not a pill that Pyxus shareholders have elected to swallow.

For all the shareholders in our group, Pyxus International filing for Chapter 11, came like a
meteor strike from outer space, completely undetected and under the radar. Shareholders
instantly frozen on the morning of June 15, 2020, stock halted for days, shareholders stuck with
the terrible news and with no way out. How is this moral? However, others were more privy to
the information before the morning of 06/15/2020, as captured tweets of Harvard Zhang on
Friday June 12, 2020 at 11:54 am. There has been no opportunity for shareholders to vote on
the Chapter 11 filing. Also, there has been no disclosure of Chapter 11filing in recent
conference calls that followed the last several quarters of earnings reports. Nothing short of a
complete lack of transparency, wrongdoing and bad faith.

Pyxus, unlike many other companies, has no investor relations line or person to speak with.
How, does a company that has been in business for 145+ years not have this? It has been very
difficult for shareholders to be able to speak to anyone at the company. However, | personally
spoke with the corporate compliance director Jeff Williams on 06/17/2020 for a good 19 minutes
and 13 seconds, | presented mostly ethical questions to Mr. Williams. Sadly his response was
rather terse, laconic. Essentially, Mr. Jeff Williams had nothing to say, because simply there is
no defense for what Pyxus proposes in their Chapter 11 filing. And, | am pretty certain the only
reason Mr. Williams returned my phone call, because | included the word compliance in my
message. Mr. Williams revealed in our conversation that he was aware of the tweet.

Otherwise, | am certain | would not have received a return phone call. | can deduce such, as |
asked the president of the company to call me and a followup from him on the tweet. I have
heard nothing from either Mr. Williams or the president of Pyxus.

| ask what example is being set if Pyxus is allowed to go forward with a Chapter 11 filing that
wipes out the equity of its shareholders? How many other companies will follow suit? How
many more shareholders will fall victim to what in essence is a chameleon of a tool for
companies to wipe their own miscalculations under the rug to better positions themselves for
prosperity while making no sacrifices of their own (whether that be salary cuts/pay freeze).

Why is their income more valuable than shareholders? If shareholders need to take a loss than
so do they and it needs to be equivalent (Pyxus wants to leave shareholders with .10 a share
then executives should only be paid .10 of their salary). Bondholders do not get wiped out and
also have been and continue to get paid a dividend, while shareholders lose everything. The
company executives make no sacrifice while they inflict great wounds onto their shareholders. |
ask how is this moral?

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 55 of 62

Sadly, as | learn more and more about these filings, | become ever more disheartened. From
what | have garnered, it is the incentive structure that is problematic (just follow the trail of who
benefits) and until voices speak loud enough we will continue to see these egregious
perversions of the average investors equity in the markets and elsewhere. The infliction of the
proposed Chapter 11 on its shareholders, at least for me, goes beyond the financial loss
reaching to a complete degradation in trust in publicly traded companies and the markets.
Which can in turn negatively impact many facets of one's life. Clearly, the way and

structuring of the Chapter 11 by Pyxus is NOT ethical, | ask myself, and others is it even legal?
A full investigation of the filing will help shed light this question.

It is my hope that you will not underestimate the magnitude of what is at stake. The urgency of
the matter cannot be understated. It is my aim and of the shareholders of our group, that
alternatives in debt financing to avoid Chapter 11 are fully explored. The aid of an equity
committee will greatly help facilitate this process.

Let it not slip through the cracks as this crack has a powerful message, and a story with great
potential to run, let it not become an earthquake.

Thank you, Mr. Buchbinder.

Sincerely,
Alyssha Eve Csuk
From A Group of Shareholders

 
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 56 of 62

July 8, 2020
Via Electronic Mail

David L. Buchbinder, Esq.
Office of the United States Trustee for Region 3
844 King Street, Suite 2207 Wilmington, Delaware 19801

In re: Pyxus International, Inc., et al. , Case. No. 20-11570 9LSS)
Dear Mr. Buchbinder:

| submit this letter to you as a plea to honor justice and approve an equity committee for the
shareholders of Pyxus International, Inc. et.al.

The Chapter 11 filing of Pyxus Internationall Inc. et al, violates all moral principles to its shareholders.

Before | begin my case for support, | would like to share a little of my story. My name is Frisco Baccam, !
am a Compliance Officer for a large retirement fund and a father to a beautiful little girl born this spring
2020. { started investing in individual stocks in 2009 in hopes that one day those investments would
provide for me and my family. I’ve never been a big risk taker especially when it comes to money
because money is so hard to come by especially for a middle-class working American like myself. This is
why | was drawn to Pyxus Internationall Inc. This company has been around for 140+ years. Never in my
wildest dreams did | think this company would file for Chapter 11 Bankruptcy.

For the past 2 years during their quarterly conference calls the CEO kept telling everyone that their
transition from tobacco to hemp was showing positive signs. They kept telling everyone that good news
was on the horizon and that this would be evident sometime mid to late 2020. This narrative kept
everyone buying up shares. As we all were anticipating the next earning report in June 2020 they pulled
the rug underneath all of us and filed for Chapter 11 Bankruptcy.

There was no rhyme, reason or warning. We were all in shock. It is my belief that they knew they were
going to file for Chapter 11 Bankruptcy all along. They kept pumping up their stock and using our money
to pay for their legal fees. We are just finding out now that Pyxus Internationall Inc. spent roughly $20
million in legal fees to expedite this Chapter 11 Bankruptcy.

While this was all going on behind closed doors the CEO and upper management had the Udacity to give
each other retention bonuses as to pat each other on the back. What a slap in the face to shareholders.

This company has annual revenue of $2 billion and is the second largest supplier of tobacco in the US.
Also, their transition into hemp and cannabis in Canada was starting to bare fruit. The simple fact that
the CEO and upper management were able to pay themselves a retention bonus and pay $20+ million to
expedite this Chapter 11 Bankruptcy shows you that they are not broke.

 
Fe

Case 20-11570-LSS Doc187 Filed 07/16/20 Page 57 of 62

Chapter 11 Bankruptcy is supposed to be the last option, not the first option. This company with no
moral backbone decided to take the easy way out by stealing shareholder money, using it to strike a
deal with their creditors so they can get a fresh start and thrive.

What Pyxus Internationall Inc. has done to its shareholders is wrong on so many different levels. In total
they stole $44,847.70 from me. This money could have been used for my daughter’s education.

It is my aim and of the shareholders of our group, that alternatives in debt financing to avoid Chapter 11
are fully explored. The aid of an equity committee will greatly help facilitate this process.

Thank you, Mr. Buchbinder

|
|
|
Sincerely,
Frisco Baccam
From A Group of Shareholders
|
|
Case 20-11570-LSS Doc187 Filed 07/16/20 Page 58 of 62

July 9, 2020
Via_ Electronic Mail

David L. Buchbinder, E sq.

Office of the United S tates Trustee for Region 3
844 King Street, Suite 2207 Wilmington, Delaware 19801

In re: Pyxus International, Inc., et al. ,C ase. No. 20-11570 9SLSS)
Dear Mr. Buchbinder:

| submit this letter to you as a plea to honor justice and approve an equity committee
for the shareholders of Pyxus | nternational, Inc. et.al.

The Chapter 11 filing of Pyxus Internationall Inc. et al, violates all moral principles to
its shareholders.

As a small investor,invested my financial saving in PYX.Unfortunately, on 15 June 2020, the
statement made by the company disappointed me.How does a company with a history of 150
years leave its shareholders in a difficult situation7it is not believeable.Even trough company's
CEO said that we will increase our share value. They entered the hemp business to grow their
company 2 years ago.As a foreigner, my english is not enough to express my feelings.But we
trust an American justice system to the end.We are sure that you will make the right decision for
us.

Thank you, Mr. Buchbinder.

Sincerely,
Serkan Atik
From A Group of Shareholders

BS

 
7/15/2020 Case 20-11570-LS§nait Bed HondeikeGua 7AlGE2Dot sRAGadaY Of 62

 

Gmail HONGCHAO SUN <bullrongrong@gmall.com>

 

Re: From Hongchao Sun / A Group of Shareholders
1 message ,

 

Joerg Maier <joergmaier@gmx.net> Tue, Jul 14, 2020 at 8:11 AM
To: HONGCHAO SUN <bullrongrong@gmail.com>

Hi Hongchao,

is the 17th hearing already scheduled (time)? As | requested earlier, do | have to participate in the hearing (time
difference to Germany would make it difficult)?

if so, can you send me further instructions about how to dial-in?

This is my draft. As | have never participated any hearing | might need some advice.
Thanks
Joerg

My Statement:

I raise my voice and plead for justice and the approval of an Equality Committee for the shareholders of
Pyxus International, Inc. et al. The filing under Chapter 11 of Pyxus Internationall Inc. et al. violates all
moral principles towards its shareholders.

I request that the petition for relief under Chapter 11 of the United States Bankruptcy Code filed on 15
June 2020 by Pyxus International, Inc. and four affiliated debtors will be dismissed.

I apply for a full investigation of this petition for relief under Chapter 11 of the United States Bankruptcy
Code.

My Story:

I invested in Pyxus shares as I believed in their products and their strategy which they present on their
website. My investment started almost two years ago on January 31st, 2019. I bought 200 shares for
2740 Euro which corresponds to about 3094 USD.

over the last one and a half years I increased the number of shares several times. My last ones I bought
just some days before the chapter 11 thing popped up. Today I own 5750 shares. I invested 33225,11
Euros which corresponds to about 37500 USD.

So why did I invest in Pyxus? Pyxus is presenting itself as a stable and healthy company. Their slogan is
“Growing a better world”. They claim for themselves to have 150 years of agricultural expertise. They
pointed out to create solutions that will transform the world for the next generation. Within their investor
day presentation, they talk about their transformation towards global specialty products until 2023 due to
a decrease in the tobacco business. As one example they started to built up the promising hemp segment.
All this has confirmed myself that I have invested in a successful company.

When I discovered the message about the petition for relief under Chapter 11 on the 15th of June 2020 I
was shocked. I couldn’t belive that something like this can happen. The company still is presenting itself
as healthy and future oriented. The strategy still looks promising and therefore I am completely irritated
that such game can be played. In my eyes this is a very cheap buy-out. Investors who trusted in Pyxus
are fully utilized. This is not fair. Emotionally I still must work with this scenario every day. I will try
everything what is necessary and possible to fight for justice.

In addition to the threat of immense financial damage, i am also concerned with whether or not corporate
governance content can be trusted any longer.

I hope that all stakeholders will get a fair and transparent deal in the end which will not be 0,11 Cent per
share. This is a ridiculous offer and a cheap try of buy-out at the expense of all investors.

Am 14.07.2020 um 05:43 schrieb HONGCHAO SUN <bullrongrong@gmail.com>:
Hi, Ethan, Runan, Joerg, and Matthew
Our group gmail got disabled (not sure why), we requested to restore but it might take at least 2 days.

Anyway, for our July 17 court hearing, please prepare your draft and send me a copy (couldn't get from the
group email now). Keep in touch in the next few days.

https://mail.google.com/mail/u/47ik=8cebae8d46&view=pt&search=all&permthid=thread-a%3Ar-5417618839656655800%7Cmsg-f%3A167219420... 1/2

 
7/15/2020 Case 20-115 70-LSGnail Deeob8 Hongeta Gud 7 AG b2Oof sRagadG@ of 62

Please feel free to contact me if you have any questions. Thanks.

Thanks.
Hongchao Sun

https://mail.google.com/mail/u/47ik=8ceéae8d46&view=pt&search=all&permthid=thread-a%3Ar-5417618839656655800%7 Cmsg-f%3A 167219420... 2/2

 
 

 

7/15/2020 Case 20-11570-LS€nail Deere HongehkaGua 7 AlGb2P of SRAgaded Of 62

Gmail HONGCHAO SUN <bullrongrong@gmall.com>

 

_ Re: From Hongchao Sun / A Group of Shareholders

 

Ethan Miller <ethanbenmiller@gmail.com> Tue, Jul 14, 2020 at 7:37 AM
To: HONGCHAO SUN <bullrongrong@gmail.com>

Feel free to make edits as you see fit
Statement:

| first invested in Pyxus International in the fall of 2018, purchasing 120 shares at roughly 5,300
dollars. | was fifteen years old when | made this investment, purchasing these shares with my
own money, through my mother’s fidelity account. This money represents what was a plurality of
my life savings at the time, earned over years of work, on top of attending school. This was
supposed to be a short term investment, however shortly after | made my purchase, the value of
my shares rapidly declined, and | ended up trapped in this investment, hoping one day | would
be able to sell without loosing to much of my money. In April of 2019, shortly before my sixteenth
birthday, | bought 100 more shares valued at nearly 2,000 dollars, thinking averaging down my
investment would allow me to exit sooner. This did not work. After months of stagnation, the
value of my shares dropped again, getting lower and lower with no end in sight. | am now
seventeen years old, have been invested in Pyxus International for almost two years, and am
now witnessing a significant portion of my savings evaporate before my eyes. Years of birthday
checks, paydays, and money earned from small jobs around my neighborhood, is now gone. |
realize how shortsighted this investment was, and have learned a great deal about the stock
market through this experience. At this point, one year away from college with barely any money
to finance my tuition, I'm desperately hoping | can once and for all end my investment and move
on. | know | will lose thousands of dollars when this eventually happens, but | also recognize the
injustice this company has done, and is doing, by trying to buy away my and others shares for
an unjustifiably low price. Any amount of money | manage to take away from this investment,
should | be offered a fair price for my shares, | will use solely to pursue my college education,
majoring in Economics and Political Science. | don’t expect | will have the opportunity to sell my
shares for even a quarter of their original worth. But | believe |, and others, am entitled to at
least a portion, | hope you agree.

On Mon, Jul 13, 2020 at 11:44 PM HONGCHAO SUN <bullrongrong@gmail.com> wrote:
Hi, Ethan, Runan, Joerg, and Matthew

Our group gmail got disabled (not sure why), we requested to restore but it might take at least 2 days.

Anyway, for our July 17 court hearing, please prepare your draft and send me a copy (couldn't get from the group email
now). Keep in touch in the next few days.

Please feel free to contact me if you have any questions. Thanks.

Thanks.
Hongchao Sun

 

https://mail.google.com/mail/u/4?7ik=8ceéae8d46&view=pt&search=all&permmsgid=msg-f%3A 16721921 12408130257 &simpl=msg-f%3A1672192... 1/1

CE

 
 

- ~anceonmsems hii Capghaeda aie alvitntei NO S-1BF- - Filed 07/16/20 Page 62 of 62

FED

778 JUL 1G AM 9225

polk
wes

 

 

 
